                Case 09-36379-EPK              Doc 3588        Filed 03/26/19         Page 1 of 42



                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION
                                        www.flsb.uscourts.gov

In re:                                                                   CHAPTER 11

PALM BEACH FINANCE PARTNERS, L.P.,                                       Case No. 09-36379-EPK
PALM BEACH FINANCE II, L.P.,                                             Case No. 09-36396-EPK
                                                                         (Jointly Administered)
      Debtors.
______________________________________/

                      LIQUIDATING TRUSTEE’S MOTION TO APPROVE
                (1) SETTLEMENT WITH GENERAL ELECTRIC COMPANY; AND
                             (2) PAYMENT OF CONTINGENCY FEE

         Barry E. Mukamal, in his capacity as liquidating trustee (“Trustee”) for the Palm Beach

Finance Partners Liquidating Trust and the Palm Beach Finance Partners II Liquidating Trust

(together, “Liquidating Trusts”), files this Motion (1) to approve the settlement (“Settlement”)

with General Electric Company as successor by merger to General Electric Capital Corporation

(“GE”); and (2) to approve payment of counsel’s contingency fee (“Motion”). In support, the

Trustee states:

                                              I. Factual Background

A.       Procedural Background

         1.        Prepetition, Palm Beach Finance Partners, L.P. (“PBF I”) and Palm Beach

Finance II, L.P. (“PBF II”, and together with PBF I, the “Debtors”) operated as hedge funds.

         2.        The Debtors’ principal investment strategy was to invest in purchase financing

transactions supposedly sourced by Thomas Petters and his company, Petters Company, Inc. and

its affiliated entities (together, “PCI”).

         3.        However, Mr. Petters and PCI were perpetrating a massive fraud and Ponzi

scheme (“Petters Ponzi”).


                                                           1
                                    LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
     3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 09-36379-EPK              Doc 3588        Filed 03/26/19         Page 2 of 42



         4.        On November 30, 2009, the Debtors filed voluntary Chapter 11 petitions in the

United States Bankruptcy Court for the Southern District of Florida. By subsequent Order of this

Court, the cases are jointly administered.

         5.        On January 29, 2010, the United States Trustee appointed the Trustee as Chapter

11 trustee for both Debtors’ estates. [ECF No. 107].

         6.        On October 21, 2010, this Court entered its Order Confirming Second Amended

Plan of Liquidation (“Plan”) [ECF No. 444], creating the Liquidating Trusts, appointing the

Trustee as Trustee and appointing Geoffrey Varga as Trust Monitor. In December 2018, Mr.

Varga resigned as Trust Monitor.

B.       The GE Litigation

         7.        On August 18, 2010, the Trustee issued Rule 2004 discovery to GE to investigate

a potential tort claim owned by the Debtors’ estates. [Main Case, ECF No. 217]. The Trustee

withdrew this discovery and entered into a tolling and discovery standstill agreement with GE.

Subsequently, the Trustee reissued the Rule 2004 discovery and GE filed a motion to quash

[ECF Nos. 1120 & 1170]. GE’s motion claimed the Trustee could not assert any claim and

merely sought discovery as a pretext to assist the PCI Chapter 11 Trustee in the pursuit of his

(then pending) clawback claims against GE. Following oral argument, this Court permitted the

Trustee’s Rule 2004 discovery to proceed and on August 9, 2012, the Trustee examined GE

through a senior officer.

         8.        The Plan provides for the Trustee’s (undersigned) counsel’s method of

compensation to pursue litigation claims to be on a hybrid fee basis, at 75% of hourly rates and a

10% contingency. The Plan also provides that the Trust Monitor must approve the filing of any

litigation claims on behalf of PBF II. While the Trustee’s counsel was investigating potential

claims against GE, the Trust Monitor refused to consent to the Trustee proceeding with his

                                                           2
                                    LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
     3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
              Case 09-36379-EPK              Doc 3588        Filed 03/26/19         Page 3 of 42



investigation on behalf of PBF II, stating that it would be an inappropriate use of estate

resources. As a result, the Trustee’s counsel offered to investigate, and if appropriate, file and

pursue any claims, on a pure contingency fee basis; the Court approved this modified

compensation. Ultimately, in 2014 Mandel & Mandel LLP was retained as co-counsel. In 2017,

Mandel and Mandel LLP ceased serving as co-counsel and the Trustee retained Kozyak Tropin

& Throckmorton, P.A. to serve as co-counsel.

       9.        On September 29, 2012, the Trustee filed suit against GE, Adv. Case No. 12-

01979 (“GE Action”). The GE Action asserted nine counts against GE. On August 23, 2013,

this Court entered its Order on GE’s motion to dismiss, dismissing all counts other than Count I

for civil conspiracy to commit fraud [ECF No. 56]. Through Count I, the Trustee alleged that

GE learned of the Petters Ponzi and joined as a co-conspirator, thereby becoming joint and

severally liable with PCI and Petters for the Debtor’s fraud losses.

       10.       In 2014 (after this Court’s Order denying in part GE’s motion to dismiss), three

other Petters-lenders (or their successors-in-interest) filed near-identical copy cat claims against

GE: (1) Frances Gecker (“Trustee Gecker”) as Chapter 7 trustee for Ark Discovery II, L.P.

which lost over $100,000,000 in the Petters Ponzi; (2) Greenpond South LLC (“Greenpond”) as

successor Acorn Capital Group LLC, which lost over $140,000,000 in the Petters Ponzi; and (3)

Ritchie Capital (“Ritchie Capital”), which lost over $160,000,000 in the Petters Ponzi

(collectively, the “Copycat Cases”).

       11.       In November 2014, in connection with the GE Action and the Copycat Cases, GE

filed a motion for transfer and consolidation pursuant to 28 U.S.C. § 1407, proposing the actions

be transferred to District Judge Susan Nelson in the District of Minnesota. See In re General

Electric Capital Corp. Thomas Petters Inv. Lit., MDL No. 2603 (U.S. Judicial Panel on




                                                         3
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 09-36379-EPK              Doc 3588        Filed 03/26/19         Page 4 of 42



Multidistrict Litigation). Following court filings and oral argument, the MDL Panel issued its

Order Denying Transfer [Id. at ECF No. 19].

        12.       All three Copycat Cases, representing approximately $400,000,000 in losses in

the Petters Ponzi, failed. Trustee Gecker’s case was dismissed at the motion to dismiss stage in

Illinois federal court and no appeal was pursued.                   Greenpond’s case was dismissed by a

Minnesota state court trial judge, affirmed by the Minnesota intermediate appellate court, and the

Minnesota supreme court denied review. Ritchie Capital’s case was dismissed by the district

court for the Southern District of New York and affirmed by the Second Circuit Court of

Appeals.      All three Copycat Cases were dismissed for lack of standing and each plaintiff

received no recovery.1

        13.       While the Copycat Cases were filed and pending, and through and following their

dismissal, the Parties in the GE Action engaged in very active fact discovery. Aside from

extensive document discovery and related motion practice, the Parties deposed approximately 68

fact witnesses in Kansas City, Seattle, Atlanta, Denver, Long Beach, Los Angeles, Minneapolis,

Chicago, New York, Boston, Milwaukee, San Francisco, Washington D.C., Orlando and South

Florida.2 Many depositions took place in federal prisons, including Leavenworth Penitentiary.

Certain depositions took place over multiple days.

        14.       Following fact discovery, the Parties engaged in expert discovery including

depositions of 13 initial and rebuttal expert witnesses on topics such as due diligence by hedge

funds, federal and state regulatory compliance obligations of a New York State chartered bank,




1
  See Gecker v. Gen. Elec. Capital Corp., 2015 WL 5086398 (N.D. Ill. July 27, 2015); Ritchie Capital Mgmt., L.L.C.
v. Gen. Elec. Capital Corp., 121 F.Supp.3d 321 (S.D.N.Y. 2015), aff'd 821 F.3d 349 (2d Cir. 2016); Greenpond S.,
LLC v. Gen. Elec. Capital Corp., 886 N.W.2d 649, 651 (Minn. Ct. App. 2016).
2
  As examples, the deponents included former employees of the Debtors’ management company, the Debtors’
former accounting and legal professionals, PCI’s former employees, GE’s former and current employees,
investors/equity holders of the Debtors, PCI’s former bankers and the Trustee.
                                                          4
                                   LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
    3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
              Case 09-36379-EPK              Doc 3588        Filed 03/26/19         Page 5 of 42



money laundering, lending practices and damages. After expert discovery concluded, the Parties

filed and briefed Daubert motions.

       15.       Since many of the witnesses were located out of state, the Parties prepared and

exchanged designations of videotaped deposition testimony intended to be offered by each

witness, along with objections.

       16.       The pace of fact and expert discovery was extraordinary. Trustee’s counsel

travelled extensively to interview witnesses, conduct depositions and develop the factual record

to oppose an anticipated motion for summary judgment and prevail at trial.

       17.       On September 26, 2016, GE sought summary judgment before this Court [ECF

No. 510]. GE claimed that (1) the Trustee’s claim is barred by in pari delicto based on

wrongdoing by the Debtor’s pre-petition management; (2) the evidence is inadequate to permit a

fact finder to conclude that GE learned of and joined the Petters Ponzi; and (3) that the Trustee

lacks standing to bring his claim.

       18.       This Court directed the Parties to meet and negotiate the form of a factual

stipulation. The Parties met in-person for many days over multiple weeks in good faith and

reached an extensive factual stipulation. [ECF Nos. 537 & 540]. During this process, GE

withdrew all portions of its summary judgment motion other than standing, abandoning its

arguments based on in pari delicto and that the Trustee had not developed the necessary record

evidence that GE learned of and joined the Petters Ponzi. [ECF Nos. 538 & 539]. The Trustee

was able to develop this record evidence only after years of investigation and discovery,

described only generally above.

       19.       On June 15, 2017, this Court denied GE’s motion for summary judgment [ECF

No. 609], which would have led to a prompt jury trial before this Court.




                                                         5
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                 Case 09-36379-EPK              Doc 3588        Filed 03/26/19         Page 6 of 42



           20.      On June 19, 2017, now retired Bankruptcy Judge Paul G. Hyman, Jr. recused

himself from this adversary given the expectation that the trial would begin in October 2017 and

that with post-trial motions, the adversary might not conclude before his January 2018

retirement. [ECF No. 614].

           21.      In anticipation of a jury trial, the Trustee and his counsel continued to engage in

mock jury simulations to assess the strengths and vulnerabilities of his case and prepare for trial.

           22.      However, before the case was set for trial, the district court (following briefing

before this Court and the district court) granted GE leave to pursue an interlocutory appeal on

standing and the Eleventh Circuit agreed to hear a direct appeal from this Court. See Case No.

17-80788 (U.S.D.C. for the S.D. Fla.) & Case No. 18-10797 (11th Cir.). Thereafter, the Parties

fully briefed the appellate issues and prepared for oral argument, which was set for May 2019.

           23.      During the pendency of the appeal and the corresponding stay of this adversary, a

key witness -- Robert White -- passed away. Mr. White, along with Deanna Coleman, were the

government’s key cooperating witnesses in the criminal prosecution of Tom Petters. Mr. White

would have testified in-person at trial in the Trustee’s case-in-chief as to GE’s knowledge and

joinder in the Petters Ponzi scheme.3

           24.      Also during the pendency of the appeal, the Trustee’s lead expert, Dr. Sharon

Brown-Hruska, accepted a position as chief economist for the U.S. State Department, requiring

the Trustee to begin to identify a replacement. Dr. Brown-Hruska had prepared an extremely

detailed and lengthy report [See ECF No. 599 at page 32 et seq.] and would have been a critical

witness at trial.

           25.      At varying times, the Parties have engaged in formal and informal settlement

communications, to no avail.


3
    GE did not depose Mr. White.
                                                            6
                                     LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
      3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
              Case 09-36379-EPK              Doc 3588        Filed 03/26/19         Page 7 of 42



       26.       On Friday March 15, 2019, the Trustee and GE mediated before retired Minnesota

state court judge Rick Solum. The Parties had previously mediated with Judge Solum in 2013

and engaged in other formal and informal settlement conferences in 2017 and 2018. This time,

the Parties reached a complete resolution of the GE Action. Judge Solum is an extraordinary

mediator and the Parties thank him for his efforts.

                                                   II. Settlement

       27.       A copy of the Settlement Agreement is attached as Exhibit A.

       28.       In summary, and as more fully set forth in the Settlement Agreement:

                 a)       GE shall pay $49,000,000 to the Trustee (“Settlement Payment”); and

                 b)       GE and the Trustee shall exchange mutual releases.

       29.       Pursuant to the Plan, the Settlement Payment will be allocated among the Debtors

as follows: 18% to PBF I and 82% to PBF II (“Pro Rata Allocation Formula”).

                                               III. Relief Requested

       30.       The Trustee seeks an Order from this Court approving the Settlement and

directing payment of the Contingency Fee (defined below).                       Federal Rule of Bankruptcy

Procedure 9019 provides in relevant part that “[o]n motion ... and after a hearing on notice to

creditors; the debtor … and to such other entities as the Court may designate, the Court may

approve a compromise or settlement.”

       31.       Approval of a settlement in a bankruptcy proceeding is within the sole discretion

of the Court and will not be disturbed or modified on appeal unless approval or disapproval is an

abuse of discretion. In re Arrow Air, 85 BR 891 (Bankr. S.D. Fla. 1988).

       32.       The standards for approval are well-settled and require the Court to inquire into

the reasonableness of the proposed settlement.                  See, e.g., Protective Comm. for Indep.

Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968); In re W.T. Grant

                                                         7
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                 Case 09-36379-EPK              Doc 3588        Filed 03/26/19         Page 8 of 42



Co., 699 F.2d 599, 608 (2d Cir. 1983); Florida Trailer and Equip. Co. v. Deal, 284 F.2d 567,

571 (5th Cir. 1960). The inquiry need only determine whether the settlement falls below the

lowest point of the range of reasonableness. See W.T. Grant Co., 699 F.2d at 608; see also In re

Martin, 91 F.3d 389 (3rd Cir. 1996); In re Louise's Inc., 211 B.R. 798 (D. Del. 1997) (setting

forth considerations by the Court for approval of a settlement, including: (i) the probability of

success in litigation, (ii) the likely difficulties in collection; (iii) the complexity of the litigation

involved, and the expense, inconvenience and delay necessarily attending it; and (iv) the

paramount interest of the creditors).

A.         The Settlement Ought to be Approved

           33.      The Trustee asserts that the Settlement falls well above the lowest point of the

range of reasonableness and thus should be approved.

                                        Probability of success in litigation

           34.      This is a significant consideration in favor of approval of the Settlement.

           35.      While the Trustee believes he is correct on the standing issue and that this Court’s

Order denying GE’s motion for summary judgment is well-reasoned, the Trustee recognizes that

all three Copycat Cases failed in their entirety with no recovery.

           36.      GE has asserted in its briefing to the Eleventh Circuit that the Greenpond decision

is the definitive statement of Minnesota law on what claims are held by Minnesota-based PCI,

and thus controls. Further, as the district court in granting leave to appeal stated, GE relies

“upon six recently decided, on-point cases, all involving the same Ponzi scheme as the instant

case, in which courts held that analogous claims vested solely with the [PCI] bankruptcy estate

and the bankruptcy trustee.”4 The Trustee faced meaningful risk on the pivotal standing issue.




4
    Gen. Elec. Capital Corp. v. Mukamal, 2017 WL 7792615, at *2 (S.D. Fla. Nov. 9, 2017).
                                                            8
                                     LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
      3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 09-36379-EPK              Doc 3588        Filed 03/26/19         Page 9 of 42



        37.       And even if the Trustee were to prevail on standing, the Trustee faced substantial

risk at trial. To be clear, the Trustee believes there is a meaningful likelihood a jury would (i)

find that PCI and Petters defrauded the Debtors as part of the Petters Ponzi; (ii) find that GE

learned of and joined the Petters Ponzi and committed at least one overt act in furtherance

thereof; and (iii) award damages of $651,000,000 representing the Debtors’ cash-on-cash fraud

losses, subject to a setoff for ancillary recoveries.5

        38.       However, there are substantial risks inherent in all litigation and in particular this

litigation.    GE’s summary judgment motion (the portions relating to in pari delicto and

discovery/joinder in the conspiracy) and its expert reports identify certain of those challenges,

including that the Debtor’s former management personnel pled guilty to certain crimes related to

the Petters Ponzi scheme.

                                                       Collectability

        39.       Given GE’s enterprise value and market capitalization, the Trustee did not

consider collectability to be a significant consideration.

              Complexity of litigation and attendant expense, inconvenience and delay

        40.       This is a significant consideration in favor of approval of the Settlement.

        41.       The Trustee was appointed in January 2010, his formal investigation as to GE

began in August 2010, he examined GE under Rule 2004 in August 2012 and he commenced the

GE Action in September 2012.

        42.       If the Trustee were to prevail on the standing issue before the Eleventh Circuit,

GE would presumably seek en banc review and then seek certiorari to the Supreme Court

asserting conflict with the Second Circuit’s decision in Ritchie Capital. If further review were

denied, a trial would likely not occur until 2021: twenty-one years from the time that the Trustee

5
  Excluding the Settlement and the Settlement Payment, the Trustee has recovered to date more than $170 Million
(gross) for the benefit of creditors and expects additional recoveries.
                                                          9
                                   LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
    3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
             Case 09-36379-EPK              Doc 3588         Filed 03/26/19        Page 10 of 42



alleges GE joined the Petters Ponzi. A grant of further review by the Supreme Court might add

two more years. Post-trial appeals could last another 2-3 years.

       43.       Mr. White’s passing and the loss of his unique, first-hand testimony posed a

challenge. Dr. Brown-Hruska’s replacement would be expensive and all experts would be

required to ramp up substantially for trial. And other fact and expert witnesses might become

unavailable.

       44.       And this points back to the decisions in the Copycat Cases – in which the Trustee

was not a party - that prevented this case from being tried in 2017, created risk for this case’s

survival and created the likelihood of enormous further delay. All of this materially affected the

Trustee’s valuation of his claim.

       45.       Further, putting aside pre-trial procedures, motions in limine and other related

items (e.g., writs of habeas corpus ad testificandum), trial in the GE Case would likely last

several weeks and involve complex logistical, legal, factual and evidentiary issues across a wide

spectrum.

       46.       The Settlement addresses all of these concerns.

                                      Paramount interest of creditors

       47.       This is a significant consideration in favor of approval of the Settlement.

       48.       The Settlement Payment provides a meaningful payment on the Trustee’s claims

against GE when measured against GE’s defenses and litigation risk, as well as delay and costs

associated therewith, and as compared to the results in the Copycat Cases. While each of the

three copycat-plaintiffs brought claims in three different courts (and two appellate courts) and

recovered nothing, the Trustee will recover $49,000,000. Upon information and belief, this

Settlement is the largest tort recovery by any party in any way associated with the Petters Ponzi.

As such, the Settlement is in the paramount interest of the Debtors’ stakeholders.

                                                        10
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 09-36379-EPK              Doc 3588         Filed 03/26/19        Page 11 of 42



B.       The Contingency Fee Ought to be Approved

         49.       Pursuant to ECF Nos. 3206 and 3239, Meland Russin & Budwick, P.A. is entitled

to a fee of 29%, Kozyak Tropin & Throckmorton, P.A. 6% and Mandel and Mandel LLP 3%, of

the Settlement Payment (collectively, the “Contingency Fee”).

         50.       The Trustee requests that the Contingency Fee for all three law firms be approved

and that he be authorized and directed to pay this amount when the Settlement Payment is made.

                                                    IV. Conclusion

         51.       The Trustee and his counsel extend their appreciation to the Court and now retired

Judge Hyman for the time and efforts presiding over this complex and challenging adversary

proceeding for so many years.

         52.       The Trustee also appreciates GE’s efforts to consensually resolve this matter that

was so zealously litigated, and the professionalism of its counsel: Sean Berkowitz, Esq. and

Miles Ruthberg, Esq. of Latham & Watkins, LLP.

         WHEREFORE, the Trustee respectfully requests that this Court (1) enter an Order as set

forth in attached Exhibit B approving the Settlement and directing payment of the Contingency

Fee; and (2) grant such other relief this Court deems just and proper.

         Dated: March 26, 2019.
                                                                 s/ Michael S. Budwick
                                                                Michael S. Budwick, Esquire
                                                                Florida Bar No. 938777
                                                                mbudwick@melandrussin.com
                                                                Solomon B. Genet, Esquire
                                                                Florida Bar. No. 617911
                                                                sgenet@melandrussin.com
                                                                MELAND RUSSIN & BUDWICK, P.A.
                                                                3200 Southeast Financial Center
                                                                200 South Biscayne Boulevard
                                                                Miami, Florida 33131
                                                                Telephone: (305) 358-6363
                                                                Telecopy: (305) 358-1221

                                                                Attorneys for the Liquidating Trustee
                                                          11
                                    LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
     3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
             Case 09-36379-EPK              Doc 3588         Filed 03/26/19        Page 12 of 42



                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on

March 26, 2019, via the Court’s Notice of Electronic Filing upon registered Users listed on the

attached Exhibit 1, via U.S. Mail upon the parties listed on the attached Manual Notice List

attached as Composite Exhibit 2, upon the Court’s Matrices in Case No. 09-36379-BKC-PGH

and Case No. 09-36396-BKC-PGH attached as Composite Exhibit 36, and upon those additional

addresses set forth on Composite Exhibit 4.

                                                              s/ Michael S. Budwick
                                                              Michael S. Budwick, Esquire




  6
    “ADDL” means these additional parties served as a courtesy. See Composite Exhibit 4.
     “BAD” means that it is a known bad address; hence, no service by mail.
     “DUP” means that the address appears more than once on this exhibit and is only being served
  one time by mail.
     “INC” means that the Matrix contains an incomplete addresses; hence, no service by mail.
     “NEF” means that service was made by Notice of Electronic Filing as set forth on Exhibit 1 and
  is not being additionally served by mail.
     “NNR” means no notice is required. Examples are professionals retained.
     “N-WD” means no notice required as such party has filed a Notice of Withdrawal with this Court.
     “PBFP” means that entity appears on both matrices and only being served once.
  6
    See footnote 1.

                                                        12
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
            Case 09-36379-EPK         Doc 3588       Filed 03/26/19   Page 13 of 42



                                SETTLEMENT AGREEMENT

       This Settlement Agreement (“Agreement”) is entered by and among (a) Barry E. Mukamal,

solely in his capacity as liquidating trustee (“Liquidating Trustee”) of the Palm Beach Finance

Partners Liquidating Trust and the Palm Beach Finance II Liquidating Trust (collectively, the

“Liquidating Trusts”) and (b) General Electric Company as successor by merger to General

Electric Capital Corporation (“GE”) (GE and the Liquidating Trustee are sometimes referred to

individually as a “Party” or collectively, the “Parties”). The terms of this Agreement are as

follows:

                                              RECITALS

       A.      On November 30, 2009 (the “Petition Date”), Palm Beach Finance Partners, L.P.

(“PBF I”) and Palm Beach Finance Partners II, L.P. (“PBF II” together with PBF I, the “Debtors”)

commenced Chapter 11 bankruptcy cases by filing voluntary petitions for relief under Chapter 11

of Title 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Southern District

of Florida (“Bankruptcy Court”), Case Nos. 09-36379 and 09-36396 respectively (“Bankruptcy

Cases”);

       B.      On October 21, 2010, the Bankruptcy Court entered its Order Confirming Second

Amended Plan of Liquidation [ECF No. 444], creating the Liquidating Trusts and appointing the

Liquidating Trustee as liquidating trustee.

       C.      The Liquidating Trustee, solely on behalf of the Palm Beach Liquidating Trusts,

has asserted claims and causes of action against GE in the lawsuit filed by the Liquidating Trustee

against GE, Adv. Case No. 12-01979 (“GE Adversary”).

       D.      GE expressly denies any liability in connection with the GE Adversary;




                                                 1
                                                                                  EXHIBIT A
            Case 09-36379-EPK          Doc 3588       Filed 03/26/19     Page 14 of 42



       E.      The Liquidating Trustee and GE have engaged in settlement negotiations and

discussions to resolve the GE Adversary;

       F.      To avoid the continued expense and risk of adverse outcome arising from the GE

Adversary, as well as incurring costs and expenses associated therewith, among other reasons, the

Parties have agreed to resolve the GE Adversary subject to the terms and conditions of this

Agreement (“Settlement”) and Bankruptcy Court approval.

       G.      The term “Claims” shall mean any obligations, causes of action, demands of any

type that a person or entity may presently have, may have or have had in the past, upon or by

reason of any matter, cause or thing whatsoever, including without limitation any and all

obligations, claims, causes of actions and demands of any kind whatsoever, at law or in equity,

indirect, derivative, or direct, known or unknown, discovered or undiscovered, and whether alleged

(or could be, or could have been, alleged) as arising under the Bankruptcy Code, applicable

non-bankruptcy law, or any other theory of recovery whatsoever. Without limiting the generality

of the foregoing, when the term “Claims” is used with respect to any Claims relating to, or that

were asserted or that could be asserted against, any of the GE Parties, it shall include, without

limitation: (i) any and all Claims against any of the GE Parties in any way related to, or based

directly or indirectly upon facts, events, transactions or scenarios related to, alleged in, could have

been alleged in, embraced by, or otherwise referred to at any time in the GE Adversary; (ii) any

and all Claims subsequently alleged or otherwise brought, whether by the Liquidating Trustee or

otherwise, in any adversary proceeding or other action seeking any type of recovery against any

of the GE Parties for the benefit of any creditors of or other parties-in-interest in the Bankruptcy

Cases relating in any way to the GE Adversary; (iii) any and all Claims against any of the GE

Parties arising under federal, state, or local statute, law, regulations or common law; and (iv) any




                                                  2
            Case 09-36379-EPK          Doc 3588      Filed 03/26/19     Page 15 of 42



and all Claims against any of the GE Parties in any way related to Thomas Petters, Petters

Company, Inc., Redtag, redtagoutlet.com, Inc., Petters Capital, Inc., Palm Beach Finance Partners,

L.P., Palm Beach Finance II, L.P., and/or any Petters related or affiliated company including,

without limitation, those companies and entities that were or are debtors in the PCI Bankruptcy

Cases (as that term is defined below) and those companies and entities that were placed into

receivership in that certain receivership action captioned United States v. Petters pending in the

United States District Court for the District of Minnesota under Case No. 08-SC-05348.

       H.      The term “Eleventh Circuit Appeal” shall mean that certain appeal captioned

General Electric Capital Corporation v. Barry E. Mukamal, in his capacity as liquidating trustee

of the Palm Beach Finance Partners Liquidating Trust and Palm Beach Finance II Liquidating

Trust pending in the Eleventh Circuit Court of Appeals under Case No. 18-10797.

       I.      The term “GE Parties” shall mean: GE, GE’s current and former parent, affiliate

and subsidiary companies and all successors and assigns of such companies, including without

limitation GE Capital Holdings, LLC and General Electric Capital Corporation, their respective

current and former officers, directors, employees, agents, attorneys, professionals, predecessors,

indemnitors and insurers.

       J.      The term “Final Order” shall mean an order that is final for purposes of 28 U.S.C.

§ 158 or § 1291, is no longer subject to appeal or a petition for certiorari, and no such proceedings

are pending.

       K.      The term “PB Parties” shall mean the Liquidating Trustee, on behalf of the Palm

Beach Liquidating Trusts, Palm Beach Finance Partners, L.P., Palm Beach Finance Partners II,

LP., the Debtors and their estates, and their successors and assigns, including without limitation




                                                 3
            Case 09-36379-EPK          Doc 3588         Filed 03/26/19   Page 16 of 42



any other estate representative, administrator, creditor or other party in interest, claiming on behalf

of or through the Debtors and their estates.

       L.      The term “PCI Bankruptcy Cases” shall mean the substantively consolidated

Petters Company, Inc. bankruptcy case(s) pending in the United States Bankruptcy Court for the

District of Minnesota, substantively consolidated under Case No. 08-45257 and any successors

including the PCI Liquidating Trust.

       NOW, WHEREFORE, the Parties agree as follows:

       1.      This Agreement is a compromise and settlement of a controversy. No Party admits,

and each expressly denies, any liability on its part.

       2.      This Agreement constitutes the entire agreement and understanding between the

Parties with respect to the subject matter hereof and there are no other stipulations, agreements,

representations, or warranties other than those specifically set forth herein. All prior agreements

and understandings between the Parties concerning the subject matter hereof are superseded by the

terms of this Agreement.

       3.      GE shall pay (or cause to be paid) forty-nine million dollars ($49,000,000)

(“Settlement Payment”) to the Liquidating Trustee by no later than the Settlement Payment Date

(as that term is defined below), via two wire transfers (18% or $8,820,000 to be allocated to the

Palm Beach Finance Partners Liquidating Trust and 82% or $40,180,000 to be allocated to the

Palm Beach Finance II Liquidating Trust) pursuant to written instructions to be provided by the

Liquidating Trustee to GE.

       4.      The Settlement Payment Date shall be the fifth (5th) business day from the date on

which the Bankruptcy Court’s order approving this Agreement becomes a Final Order.




                                                  4
            Case 09-36379-EPK         Doc 3588       Filed 03/26/19    Page 17 of 42



       5.      The Liquidating Trustee shall (with the cooperation of GE) file stipulations of

dismissal with prejudice of the GE Adversary and the Eleventh Circuit Appeal within five (5)

business days following the receipt in cleared funds of the Settlement Payment. If GE is required

to be the party to file the dismissal of the Eleventh Circuit Appeal due to its status as appellant,

then GE shall do so with the Liquidating Trustee’s cooperation.

       6.      Upon approval of this Agreement by Final Order of the Bankruptcy Court after

appropriate notice and opportunity for a hearing, and payment of the Settlement Payment, the PB

Parties shall be deemed to fully waive, release, hold harmless, and discharge, now and forever, the

GE Parties from any and all Claims that the PB Parties now have, have ever had, or may hereafter

have, against the GE Parties, at any time up to and including the date of execution of this

Agreement (“GE Released Claims”); provided that nothing in this Paragraph 6 shall be deemed to

release, waive or otherwise limit any rights or obligations arising out of this Agreement; and

provided, further, that nothing in this Agreement shall be deemed to impair, limit or release any

claims that the Liquidating Trustee may have against any parties other than the GE Parties.

       7.      Upon approval of this Agreement by Final Order of the Bankruptcy Court after

appropriate notice and opportunity for a hearing, and payment of the Settlement Payment, the GE

Parties shall be deemed to fully waive, release, hold harmless, and discharge, now and forever, the

PB Parties and their agents, attorneys and professionals from any and all Claims that the GE Parties

now have, have ever had, or may hereafter have, against the PB Parties and their agents, attorneys

or professionals, at any time up to and including the date of execution of this Agreement; provided

that nothing in this Paragraph 7 shall be deemed to release, waive or otherwise limit any rights or

obligations arising out of this Agreement; and provided, further, that nothing in this Agreement




                                                 5
             Case 09-36379-EPK          Doc 3588       Filed 03/26/19    Page 18 of 42



shall be deemed to impair, limit or release any claims that the GE Parties may have against any

parties other than the PB Parties and their agents, attorneys or professionals.

       8.      The Parties acknowledge and agree that the Parties have entered into the Settlement

set forth in this Agreement in good faith, after negotiation between the Parties, with the Liquidating

Trustee and GE each represented by legal counsel of their own choosing. In the event that any

third party asserts any claim for contribution, indemnity, indemnification, or based upon any other

grounds or nature in the future against GE related in any way to the subject matter of the GE

Adversary or this Agreement (a “Claim Over”), GE reserves the right to seek a court order

determining and confirming that the Settlement set forth in this Agreement was made in good faith

and therefore bars such a Claim Over against the GE Parties. The Liquidating Trustee agrees not

to oppose any such requested relief by GE.

       9.      Each of the Parties acknowledges that he or it has read all of the terms of this

Agreement, has had an opportunity to consult with counsel of his or its own choosing and enters

into those terms voluntarily and without duress.

       10.     Each Party shall bear its own attorneys’ fees and costs in connection with the GE

Adversary, the negotiation and drafting of this Agreement and the submission of such motions and

orders as may be necessary to obtain the approval of the Bankruptcy Court; provided that in the

event of any litigation between the Parties under this Agreement or arising as a result of a default

under this Agreement, the prevailing Party shall be entitled to reasonable attorneys’ fees and costs

including those incurred at all trial and appellate levels.

       11.     This Agreement and any of the specific items, covenants, and conditions contained

herein, may not be waived, changed, altered or modified except by an instrument in writing signed

by the Party against whom enforcement of such change is sought.




                                                   6
              Case 09-36379-EPK         Doc 3588       Filed 03/26/19      Page 19 of 42



        12.     This Agreement shall be effective upon execution by all of the Parties, subject only

to approval of this Agreement by Final Order. Upon it becoming effective, this Agreement shall

be binding on all of the Parties’ successors or assigns.

        13.     If the Bankruptcy Court does not approve this Agreement, then the Agreement shall

be of no further force or effect, and the Parties shall be restored to their rights as they existed prior

to the execution of this Agreement. Notwithstanding the foregoing, if the Bankruptcy Court does

not approve this Agreement because any of the Parties have failed to provide the Bankruptcy Court

with adequate information to rule on the merits of the Agreement, the Parties will use their best

efforts to seek reconsideration of any order declining to approve the Agreement, or to file an

amended motion to approve the Agreement.

        14.     This Agreement shall in all respects be construed in accordance with the laws of

the State of Florida applicable to contracts made and to be performed wholly within the State of

Florida and by federal law to the extent the same has preempted the laws of the State of Florida.

        15.     This Agreement may be executed in any number of counterparts and by different

parties hereto in separate counterparts, each of which when so executed shall be deemed to be an

original and all of which taken together shall constitute one and the same Agreement. Delivery of

an executed counterpart of a signature page to this Agreement by facsimile shall be effective as

delivery of a manually executed counterpart of this Agreement.

        16.     This Agreement shall be deemed to have been jointly drafted by the parties, and in

construing and interpreting this Agreement, no provision shall be construed and interpreted for or

against any of the Parties because such provision or any other provision of the Agreement as a

whole is purportedly prepared or requested by such Party.




                                                   7
               Case 09-36379-EPK        Doc 3588          Filed 03/26/19       Page 20 of 42




        1 7.     The Bankruptcy Court shall retain exclusive jurisdiction to enforce the terms of this


Agreement.


        1 8.     The individuals signing below represent and warrant that they have the authority to


execute this Agreement on behalf of the persons / entities identified and as set forth herein.


STIPULATED AND AGREED TO BY:


                                                       General Electric Company as successor by
                                                       merger to General Electric Capital Corporation



 By:                                                   By:
 Barry E. Mukamal, ' solely in his capacity as         Name:
 liquidating trustee of the Palm Beach Finance         Its:                7           Gee*/* f
 Partners Liquidating Trust and the Palm Beach
 Finance II Liquidating Trust




                                                   8
            Case 09-36379-EPK        Doc 3588      Filed 03/26/19     Page 21 of 42




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                                  www.flsb.uscourts.gov


In re:                                                      CHAPTER 11

PALM BEACH FINANCE PARTNERS, L.P.,                          Case No. 09-36379-EPK
PALM BEACH FINANCE II, L.P.,                                Case No. 09-36396-EPK
                                                            (Jointly Administered)
      Debtors.
______________________________________/

     ORDER GRANTING LIQUIDATING TRUSTEE’S MOTION TO APPROVE (1)
            SETTLEMENT WITH GENERAL ELECTRIC COMPANY;
                 AND (2) PAYMENT OF CONTINGENCY FEE

         THIS CAUSE came before the Court on ________________, 2019 at _____ a.m./p.m.

upon the Liquidating Trustee’s Motion to Approve (1) Settlement with General Electric

Company; and (2) Payment of Contingency Fee [ECF No. ______] (“Motion”).1 The Court has

reviewed the Motion and is otherwise duly advised in the premises. Accordingly, it is:

         ORDERED as follows:

1
 All capitalized terms not defined in this Order shall have the meaning ascribed to such term as
set forth in the Motion.



                                                                                 EXHIBIT B
            Case 09-36379-EPK          Doc 3588      Filed 03/26/19    Page 22 of 42



       1.      The Motion is GRANTED.

       2.      The Settlement is APPROVED. The Settlement Agreement is approved in its

entirety and is fully binding and enforceable pursuant to its terms.

       3.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334, and

authority to enter this Order pursuant to 11 U.S.C. § 105(a).

       4.      General Electric Company shall pay (or cause to be paid) to the Palm Beach

Liquidating Trusts forty-nine million dollars ($49,000,000) (“Settlement Payment”) by no later

than the Settlement Payment Date, as defined in the Settlement Agreement.

       5.      The Settlement Payment will be allocated and apportioned among the Debtors as

follows: 18% to Palm Beach Finance Partners, L.P. Liquidating Trust and 82% to Palm Beach

Finance II, L.P. Liquidating Trust (“Pro Rata Allocation Formula”).

       6.      The Contingency Fee in the total amount of $18,620,000 is approved.

               a)      Meland Russin & Budwick, P.A. is entitled to $14,210,000 of the

       Contingency Fee;

               b)      Kozyak Tropin & Throckmorton, P.A. is entitled to $2,940,000 of the

       Contingency Fee; and

               c)      Mandel and Mandel LLP is entitled to $1,470,000 of the Contingency Fee.

       7.      The Liquidating Trustee is authorized and directed to make pay each firm its

share of the Contingency Fee without the need for further Court Order, in accordance with the

Pro Rata Allocation Formula, promptly upon receipt of the Settlement Payment.



               [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 2
            Case 09-36379-EPK          Doc 3588       Filed 03/26/19    Page 23 of 42



       8.      The Court retains jurisdiction to enforce or interpret this Order.

                                                ###

Submitted By:
Michael S. Budwick, Esquire
Florida Bar No. 938777
mbudwick@melandrussin.com
MELAND RUSSIN & BUDWICK, P.A.
3200 Southeast Financial Center
200 South Biscayne Boulevard
Miami, Florida 33131
Telephone: (305) 358-6363
Telecopy: (305) 358-1221
Attorneys for the Liquidating Trustee

Copies Furnished To:
Michael S. Budwick, Esquire, is directed to serve copies of this Order on all parties in interest
and to file a Certificate of Service.




                                                 3
                               Case 09-36379-EPK                        Doc 3588             Filed 03/26/19         Page 24 of 42
Mailing Information for Case 09-36379-EPK
Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service for this case.

      Melissa Alagna mma@gordichalagna.com, lag@gordichalagna.com
      Vincent F Alexander vfa@kttlaw.com, tracy.gowen@lewisbrisbois.com;ftlemaildesig@lewisbrisbois.com
      Keith T Appleby kappleby@bankerlopez.com, service-kappleby@bankerlopez.com
      Paul A Avron pavron@bergersingerman.com, efile@bergersingerman.com;efile@ecf.inforuptcy.com;mday@bergersingerman.com
      Scott L. Baena sbaena@bilzin.com, eservice@bilzin.com;lflores@bilzin.com
      Marc P Barmat mbarmat@furrcohen.com, rrivera@furrcohen.com;atty_furrcohen@bluestylus.com;barmatmr84158@notify.bestcase.com
      Rachel K Beige rachel.beige@csklegal.com, joseph.valdivia@csklegal.com
      Sean M. Berkowitz sean.berkowitz@lw.com,
      chefiling@lw.com;roger.schwartz@lw.com;russell.mangas@lw.com;robert.malionek@lw.com;megan.fitzpatrick@lw.com;barbara.pipchok@lw.com;julia.greenberg@
      Steven M Berman sberman@slk-law.com, bgoodall@slk-law.com
      Mark D. Bloom bloomm@gtlaw.com, MiaLitDock@gtlaw.com;miaecfbky@gtlaw.com
      Ira Bodenstein ibodenstein@shawgussis.com
      Noel R Boeke noel.boeke@hklaw.com, wendysue.henry@hklaw.com
      Michael S Budwick mbudwick@melandrussin.com,
      ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;mbudwick@ecf.courtdrive.com;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      Michael S Budwick mbudwick@melandrussin.com,
      ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;mbudwick@ecf.courtdrive.com;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      Dennis M. Campbell dcampbell@campbelllawfirm.net, mjohnson@campbelllawfirm.net
      Rilyn A Carnahan rilyn.carnahan@gmlaw.com,
      efileu1092@gmlaw.com;efileu1089@gmlaw.com;melissa.bird@gmlaw.com;efileu1435@gmlaw.com;efileu1094@gmlaw.com;efileu1093@gmlaw.com;gregory.stolz
      Francis L. Carter flc@flcarterpa.com
      Francis L. Carter flc@katzbarron.com
      Francis L. Carter flc@katzbarron.com
      Lisa M. Castellano lcastellano@bplegal.com, kmurphy@bplegal.com;kpacifico@bplegal.com
      Helen Davis Chaitman , jgorchkova@beckerny.com;lblanco@beckerny.com;cdavis@beckerny.com
      Helen Davis Chaitman hchaitman@beckerny.com, jgorchkova@beckerny.com;lblanco@beckerny.com;cdavis@beckerny.com
      Franck D Chantayan franck@chantayan.com
      Daniel DeSouza ddesouza@desouzalaw.com
      John R. Dodd doddj@gtlaw.com, miaecfbky@gtlaw.com;mialitdock@gtlaw.com
      John D Eaton jeaton@shawde-eaton.com, sramirez@shawde-eaton.com
      C Craig Eller craig.eller@nelsonmullins.com
      Darren D. Farfante darren.farfante@bipc.com, Denise.Strand@bipc.com
      Dyanne E Feinberg def@kttlaw.com, hst@kttlaw.com;gam@kttlaw.com;ems@kttlaw.com
      Heidi A Feinman Heidi.A.Feinman@usdoj.gov
      Jonathan S. Feldman jfeldman@pbyalaw.com, eservicemia@pbyalaw.com
      G Steven Fender steven.fender@fender-law.com, lm910@aol.com
      Robert G Fracasso Jr rfracasso@shutts.com, fsantelices@shutts.com
      Robert C Furr ltitus@furrcohen.com, atty_furrcohen@bluestylus.com;cworkinger@furrcohen.com;furrrr84158@notify.bestcase.com
      Solomon B Genet sgenet@melandrussin.com,
      ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;sgenet@ecf.courtdrive.com;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      John H Genovese jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com
      Daniel L. Gold dgold@goldbergsegalla.com, mmartinez@goldbergsegalla.com
      Michael I Goldberg michael.goldberg@akerman.com, charlene.cerda@akerman.com
      Lawrence Gordich LAG@gordichalagna.com, mma@gordichalagna.com
      Gregory S Grossman ggrossman@sequorlaw.com, ngonzalez@sequorlaw.com
      Scott M. Grossman grossmansm@gtlaw.com, scottla@gtlaw.com;MiaLitDock@gtlaw.com;FTLLitDock@GTLaw.com;miaecfbky@gtlaw.com
      Matthew W Hamilton e-notice@fulcruminv.com
      Zachary N James zjames@melandrussin.com,
      ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;zjames@ecf.courtdrive.com;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      Karl J. Johnson , pmay@hjlawfirm.com
      Kenneth M Jones kjones@moodyjones.com
      Michael A Kaufman michael@mkaufmanpa.com,
      diamondmk@aol.com;kaufmanesq@gmail.com;glebron@mkaufmanpa.com;gstolzberg@mkaufmanpa.com;kaufmanmr75578@notify.bestcase.com
      Stephen J Kolski Jr stevekolski@skolskilaw.com, jessica@skolskilaw.com
      Harris J. Koroglu hkoroglu@shutts.com, fsantelices@shutts.com
      James A Lodoen jlodoen@lindquist.com, ghildahl@lindquist.com
      Corali Lopez-Castro clc@kttlaw.com, rcp@kttlaw.com
      David S Mandel dmandel@mandel-law.com, susan@mandel-law.com
      Joshua A Marcus jmarcus@melandrussin.com, ltannenbaum@melandrussin.com;mrbnefs@yahoo.com
      Joshua A Marcus jmarcus@melandrussin.com, ltannenbaum@melandrussin.com;mrbnefs@yahoo.com
      Aleida Martinez Molina amartinez@wsh-law.com, isevilla@wsh-law.com
      Paul J McMahon pjm@pjmlawmiami.com
      Brian M Mckell brian.mckell@wilsonelser.com, lourdes.riestra@wilsonelser.com
      Thomas M. Messana tmessana@messana-law.com, emair@messana-law.com;thurley@messana-law.com;tmessana@bellsouth.net;nbarrus@messana-
      law.com;mwslawfirm@gmail.com;cbroussard@messana-law.com;atamburro@messana-law.com
      Yvonne F Mizusawa yvonne.f.mizusawa@frb.gov
      James C. Moon jmoon@melandrussin.com,
      ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;jmoon@ecf.courtdrive.com;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      Patrick M Mosley pmosley@hwhlaw.com, telam@hwhlaw.com
      Barry E Mukamal bemtrustee@kapilamukamal.com, FL64@ecfcbis.com
      Barry E Mukamal bankruptcy@marcumllp.com, FL64@ecfcbis.com
      Barry E. Mukamal bemtrustee@kapilamukamal.com
      David J Myers myers@fsblegal.com
      Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
                                                                                                                             EXHIBIT 1
                     Case 09-36379-EPK                Doc 3588          Filed 03/26/19           Page 25 of 42
Leslie S. Osborne office@rorlawfirm.com, 4275819420@filings.docketbird.com
Kristopher E Pearson kpearson@stearnsweaver.com, rross@stearnsweaver.com;larrazola@stearnsweaver.com;cgraver@stearnsweaver.com
Jennifer H Pinder Jennifer.pinder@myfloridalegal.com, zivile.rimkevicius@myfloridalegal.com,angela.godbey@myfloridalegal.com
Leanne McKnight Prendergast Leanne.Prendergast@fisherbroyles.com, l3annemp@gmail.com
Chad P Pugatch cpugatch.ecf@rprslaw.com
Cristopher S Rapp csr@derreverelaw.com, eservice@derreverelaw.com
Cristopher S Rapp csrapp@kelleykronenberg.com, eservice@derreverelaw.com
Patricia A Redmond predmond@stearnsweaver.com,
jmartinez@stearnsweaver.com;rross@stearnsweaver.com;cgraver@stearnsweaver.com;sdaddese@akingump.com
Patricia A Redmond predmond@stearnsweaver.com,
jmartinez@stearnsweaver.com;rross@stearnsweaver.com;cgraver@stearnsweaver.com;sdaddese@akingump.com
Jason S Rigoli jrigoli@furrcohen.com, rrivera@furrcohen.com;atty_furrcohen@bluestylus.com;rigolijr84158@notify.bestcase.com
Kenneth B Robinson krobinson.ecf@rprslaw.com
Joseph Rodowicz bankruptcy@rodowiczlaw.com, rodowiczlaw@gmail.com
Peter D. Russin prussin@melandrussin.com,
ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;prussin@ecf.courtdrive.com;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
Luis Salazar Luis@Salazar.Law, Lee-Sin@Salazar.Law
Franklin H Sato fsato@wickersmith.com, alazaro@wickersmith.com
Bradley M Saxton bsaxton@whww.com, scolgan@whww.com;rweinman@whww.com;csmith@whww.com;csmith@ecf.courtdrive.com
Michael L Schuster mschust@gmail.com, gjbecf@gjb-law.com;mchang@gjb-law.com;chopkins@gjb-law.com;ekelly@gjb-law.com
Patrick S. Scott patrick.scott@gray-robinson.com
Michael D. Seese mseese@seeselaw.com, sseward@seeselaw.com
Steven E Seward steven.seward@gmail.com
Bradley S Shraiberg bss@slp.law, dwoodall@slp.law;blee@slp.law;bshraibergecfmail@gmail.com;ematteo@slp.law;cdraper@slp.law
Paul Steven Singerman singerman@bergersingerman.com, mdiaz@bergersingerman.com;efile@bergersingerman.com;efile@ecf.inforuptcy.com
Jeffrey I. Snyder jsnyder@bilzin.com, eservice@bilzin.com;lflores@bilzin.com
James S Telepman jst@fcohenlaw.com
Charles W Throckmorton cwt@kttlaw.com, mc@kttlaw.com;ycc@kttlaw.com
Charles W Throckmorton cwt@kttlaw.com, mc@kttlaw.com;ycc@kttlaw.com
Trustee Services Inc 2 court@trusteeservices.biz, sandirose.magder@gmail.com
Skipper J Vine jonathan.vine@csklegal.com, denise.allwine@csklegal.com;stefanie.copelow@csklegal.com;christine.spoerer@csklegal.com
Skipper J Vine jonathan.vine@csklegal.com, denise.allwine@csklegal.com;stefanie.copelow@csklegal.com;christine.spoerer@csklegal.com
Jessica L Wasserstrom jwasserstrom@melandrussin.com,
ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;jwasserstrom@ecf.courtdrive.com;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
Jessica L Wasserstrom jwasserstrom@melandrussin.com,
ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;jwasserstrom@ecf.courtdrive.com;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
Morris D. Weiss morris.weiss@wallerlaw.com, sherri.savala@wallerlaw.com;annmarie.jezisek@wallerlaw.com
George L. Zinkler gzinkler.ecf@rprslaw.com
Manual Notice  Case
                 List09-36379-EPK        Doc 3588
                      for both cases: 09-36379          Filed 03/26/19 Page 26 of 42
                                               and 09-36396
The following is the list of parties who are not on the list to receive email notice/service for this case
(who therefore require manual noticing/service). You may wish to use your mouse to select and copy this
list into your word processing program in order to create notices or labels for these recipients.

Michael B Apfeld                    James F Bendernagel                 John B Berringer
780 North Water Street              1501 K St, NW        BAD            599 Lexington Ave 22nd Fl
Milwaukee, WI 53202                 Washington, DC 20005                New York, NY 10022

Debra Bogo-Ernst                    Sean O'D. Bosack                    Carl D. Ciochon
71 S Wacker Drive                   833 East Michigan Street            1111 Broadway 24th Floor
Chicago, IL 60606                   Suite 1800                          Oakland, CA 94607
                                    Milwaukee, WI 53202

Alicia C. Davis                     Andrew Davis                        Gregory W Deckert
330 N Wabash Ave #2800              150 S Fifth St. #2300               12912 63 Ave N
Chicago, IL 60611                   Minneapolis, MN 55402 BAD           Maple Grove, MN 55369

Mary Sue Donohue                    Gonzalo R Dorta                     Edward J Estrada
5355 Town Center Rd #801            334 Minorca Ave                     599 Lexington Ave 22 Flr
Boca Raton, FL 33486 BAD            Coral Gables, FL 33134              New York, NY 10022

William Evanoff                     Evan K Farber                       Michael B Fisco
1 S Dearborn St                     599 Lexington Ave 22nd Fl           90 S 7th St #2200
Chicago, IL 60603                   New York, NY 10022                  Minneapolis, MN 55402

Megan C. Fitzpatrick                John Harper                         Jonathan R. Ingrisano
330 N Wabash Ave #2800              100 S 5 St #1400                    780 N Water St.
Chicago, IL 60611                   Minneapolis, MN 55402               Milwaukee, WI 53202

Matthew B Kaplan                    John B Kent                         Paula S Kim
1100 New York Ave, NW #500          POB 447                             161 N Clark St #4200
Washington, DC 20005                Jacksonville, FL 32201              Chicago, IL 60601 BAD

John L. Kirtley                     Bryan Krakauer                      Robert T. Kugler
833 East Michigan Street            1 S Dearborn St                     150 S Fifth St. #2300
Suite 1800                          Chicago, IL 60603                   Minneapolis, MN 55402 BAD
Milwaukee, WI 53202

Joshua D. Yount                     Steven Thomas                       Lucia Nale
71 S Wacker Drive                   14 27th Ave                         71 S Wacker Drive
Chicago, IL 60606 BAD               Venice, CA 90291                    Chicago, IL 60606

Jerry L Switzer                     Roger G. Schwartz                   Miles N. Ruthberg
161 N Clark St #4200                Latham & Watkins LLP                885 Third Avenue
Chicago, IL 60601 BAD               885 Third Ave                       New York, NY 10022 ADDL
                                    New York, NY 10022-4834

Thomas Manisero                     Julie P Vianale                     Richard G. Wilson
1133 Westchester Avenue             2499 Glades Rd #112                 90 South Seventh St.
White Plains, NY 10604 ADDL         Boca Raton, FL 33431 BAD            Minneapolis, MN 55402 DUP

Robert J. Malionek
885 Third Avenue
New York, NY 10022 ADDL




Updated March 26, 2019                                            COMPOSITE EXHIBIT 2
Label Matrix for local noticingCase 09-36379-EPK      Doc 3588
                                             Ashton Revocable          Filed 03/26/19
                                                              Living Trust                   Page
                                                                                                BMO27  of 42
                                                                                                    Harris Bank, N.A.
113C-9                                       c/o Helen Chaitman                                  c/o Charles W. Throckmorton
Case 09-36379-EPK                            45 Broadway                   NEF                   2525 Ponce de Leon                  NEF
Southern District of Florida                 New York, NY 10006-3007                             9th Floor
West Palm Beach                                                                                  Coral Gables, FL 33134-6039
Wed Feb 20 15:52:38 EST 2019
Blackpool Absolute Return Fund, LLC          Blackpool Partners, LLC                             Calhoun Multi-Series Fund, L.P.
c/o Douglas Ralston                          c/o Douglas Ralston                                 c/o Transcontinental Fund Administrator
3633 Driftwood Drive                         3633 Driftwood Drive                                11 South LaSalle #1730        BAD
Long Grove, IL 60047-5235                    Long Grove, IL 60047-5235                           Suite 300
                                                                                                 Chicago, IL 60603-1203

Crown Financial Ministries, Inc.              Douglas A. Kelly, Chapter 11 Trustee               Father’s Heart-A Ranch for Children Inc
c/o Timothy M. Obitts, Esq.                   c/o Bradley M. Saxton                              Shumaker, Loop, & Kendrick, LLP
Gammon & Grange, P.C.                         PO Box 1391                        NEF             101 E. Kennedy Blvd
8280 Greensboro Dr., Suite 140                Orlando, FL 32802-1391                             Suite 2800
McLean, VA 22102-3885                                                                            Tampa, Fl 33602-5153

First Baptist Church of Tequesta, Inc.        Fulcrum Credit Partners LLC                        General Electric Capital Corporation
c/o Roberto M. Vargas, Esq.                   c/o Matthew W Hamilton                             c/o Patricia A. Redmond, Esq.
Jones Foster Johnston & Stubbs, P.A.          111 Congress Ave #2550              NEF            Stearns Weaver Miller, et al
505 S. Flagler Drive                          Austin, TX 78701-4044                              Museum Tower, Suite 2200       NEF
Suite 1100                                                                                       150 West Flagler Street
West Palm Beach, FL 33401-5950                                                                   Miami, FL 33130-1536
General Electric Credit Corporation           Geoff Varga, as Liquidating Trust Monitor fo       Geoff Varga, as Liquidator
c/o Patricia A. Redmond                       Levine Kellogg, et al. c/o RobinJRubens            c/o Robin Rubens                 NEF
Stearns Weaver Miller               NEF       201 S. Biscayne Blvd., 34th Floor     NEF          201 S Biscayne Blvd 34 Fl
150 W. Flagler St., #2200                     Miami, FL 33131-4332                               Miami, FL 33131-4332
Miami, FL 33130-1545

Golden Gate VP Absolute Return Fund, LP       Golden Sun Capital Management, LLC                 HSBC USA, INC
H. Thomas Halen III, President                c/o Michael L. Schuster, Esq.                      c/o Franck D. Chantayan          NEF
1750 Montgomery St, First Floor
                                  NEF         100 SE 2nd Street                                  Carlton Fields, P.A.
                                                                                NEF
San Francisco, CA 94111-1000                  Suite 4400                                         525 Okeechobee Blvd., Suite 1200
                                              Miami, f 33131-2118                                West Palm Beach, FL 33401-6350

JDFF Master Fund, LP                          KBC Financial Products (Cayman Islands) Ltd.       Kaufman Rossin, P.A.
c/o Patrick M. Mosley            NEF                                                             c/o Daniel L. Gold                   NEF
Hill Ward Henderson PA                                                                           100 Southeast Second St #3800
101 E. Kennedy Blvd., Suite 3700                                                  INC            Miami, FL 33131-2126
Tampa, FL 33602-5195

Kaufman, Rossin & Co.                         Kinetic Partners (Cayman) Ltd                      Levine Kellogg Lehman Schneider & Grossman L
c/o Rice Pugatch Robinson & Schiller          c/o Robin Rubens, Esq. at LKLSG                    LKLSG c/o Robin Rubens
101 NE 3rd Avenue                             201 S. Biscayne Blvd., 22 FL         NEF           201 S. Biscayne Blvd., 34th Fl
                         NEF                                                                                                         NEF
Suite1800                                     Miami, FL 33131-4338                               Miami, FL 33131-4332
Fort Lauderdale, FL 33301-1162

M&I Marshall & Ilsley Bank                    MIO   Partners Inc                                 Minnesota Teen Challenge, Inc.
c/o Charles W. Throckmorton NEF               c/o   Robin E Keller Esq                           c/o
2525 Ponce de Leon                            590   Madison Ave                    DUP           Paul Joseph McMahon, P.A.
9th Floor                                     New   York, NY 10022-2524                          Miami, FL 33129 US                  NEF
Coral Gables, FL 33134-6039

Mosaic Fund, L.P.                             Palm Beach Finance II, L.P.                        Palm Beach Finance Partners, L.P.
c/o Kristopher E. Pearson                     3601 PGA Blvd                       NNR            3601 PGA Blvd
Stearns Weaver Miller        NEF              Suite 301                                          Suite 301                            NNR
150 W. Flagler St.                            Palm Beach Gardens, FL 33410-2712                  Palm Beach Gardens, FL 33410-2712
Ste. 2200
Miami, FL 33130-1545
                                                                                  COMPOSITE EXHIBIT 3
                               Case 09-36379-EPK
Prison Fellowship Ministries, Inc.           Raymond G.Doc  3588
                                                        Feldman FamilyFiled  03/26/19
                                                                       Ventures, L.P.   Page 28Smith
                                                                                           Reed  of 42
                                                                                                     LLP
c/o Timothy M. Obitts, Esq.                  c/o of Richard Feldman                         599 Lexington Ave 22 Flr
Gammon & Grange, P.C.                        4644 Balboa Ave.                               New York, NY 10022-7650
8280 Greensboro Dr., 7th Floor               Encino, CA 91316-4105
McLean, VA 22102-3885

Reed Smith LLP                                SCALL, LLC                                    Sali Multi-Series Fund, LP
c/o Sequor Law, P.A.                          c/o Edward Toptani, Esq.                      6850 Austin Center Blvd Ste 300
1001 Brickell Bay Drive                       127 East 59th Street           BAD            Austin, TX 78731-3132
9th Floor                                     New York, NY 10022-1225
Miami, FL 33131-4937

Sims Moss Kline & Davis, LLP                  Sky   Bell Select, LP                         Sumnicht Money Masters Fund I Liquidating Tr
Davis Gillett Mottern & Sims LLC              c/o   Thomas M. Messana         NEF           Custodian & Trustee, National Advisors
c/o Jerry L Sims                              401   East Las Olas Blvd #1400                8717 W. 110th St #700
                                  DUP                                                                                        BAD
Promenade #2445                               Ft.   Lauderdale, FL 33301-2218               Suite 300
1230 Peachtree St NE                                                                        Overland Park, KS 66210-2103
Atlanta, GA 30309-3574
Sumnicht Money Masters Fund LP                The Christensen Group, Inc.                   Thomas J. Ginley Life Ins. Trust Dated 1-22-
Sumnicht Hedge Fund Advisors, LLC             Wicker Smith O’Hara McCoy & Ford, P           6650 N. Tower Circle Drive
c/o Vern Sumnicht                             515 North Flagler Drive                       Lincolnwood, Il 60712-3218
W6240 Communication Court                     Suite 1600
Appleton, WI 54914-8549                       West Palm Beach, FL 33401-4346

Toledo Fund, LLC                              Trustee Services Inc 2                        West Capital Management
c/o Edward Toptani, Esq.                      Ken Welt                            NEF       c/o Simon B. Paris
127 East 59th Street         BAD              3790 N 28 Tr                                  1 Liberty Pl 52 FL
New York, NY 10022-1225                       Hollywood, FL 33020-1112                      1650 Market St
                                                                                            Philadelphia, PA 19103-7301

ZCALL, LLC                                    Agile Safety Fund (International)             Agile Safety Fund (Master Fund)
c/o Edward Toptani, Esq.                      730 17th Street                               730 17th Street
127 East 59th Street
                              DUP             Suite 550                                     Suite 550
New York, NY 10022-1225                       Denver, CO 80202-3539                         Denver, CO 80202-3539


Agile Safety Variable Fund, L.P.              Albert Liguori                                Alton Opitz
730 17th Street                               16590 Crownsbury Way, #201                    144 Newhaven Ln
Suite 550                                     Ft. Myers, FL 33908-5695                      Butler, PA 16001-7910
Denver, CO 80202-3539


Amy Davenport                                 Amy Davenport                                 Armadillo Partners, LLC
3 Greenwich Dr                                POB 3511                                      Michael Weprin, Manager
Midland, TX 79705-6418                        Midland, TX 79702-3511                        411 Walnut Street, Suite 13637
                                                                                            Green Cove Springs, FL 32043


BTA Oil Producers                             Barry Beal                                    BayRoc Associates
104 S Pecos St                                104 S Pecos St                                c/o JamiScott
Midland, TX 79701-5099                        Midland, TX 79701-5021                        15 W 53rd St. #24-B
                                                                                            New York, NY 10019-5401


Beacon Partners, Ltd                          Beal Family Trust FBO Kelly S Beal            Beal GST Exemption Trust
3030 McKinney Ave, #305                       104 S Pecos St                                104 S Pecos St
Dallas, TX 75204-7472                         Midland, TX 79701-5021                        Midland, TX 79701-5021
Blackpool Absolute Return Fund,Case
                                LLC 09-36379-EPK      Doc#15810-041
                                             Bruce Prevost  3588 Filed 03/26/19       Page 29 ofMulti-Series
                                                                                         Calhoun  42         Fund, L.P.
c/o John E. Page, Esquire           N-WD     9595 W Quincy Ave                            c/o Transcontinental Fund Administrator
Shraiberg, Ferrara & Landau, P.A.            Littleton, CO 80123-1159                     33 N. LaSalle Street #2210
2385 N.W. Executive Center Drive, Suite                                                   Chicago, IL 60602-3848
Boca Raton, Florida 33431-8579

Cannonball Funds/Globefin Asset Manageme   Carlton Beal Family Trust FBO Barry Beal       Christopher J Topolewski, West Capital Manag
PO Box 218                                 104 S Pecos St                                 c/o Simon B. Paris
Wickatunk, NJ 07765-0218                   Midland, TX 79701-5021                         1 Liberty Pl 52 FL
                                                                                          1650 Market St
                                                                                          Philadelphia, PA 19103-7301

Cohen Milstein Sellers & Toll, PLLC        Compass Special Situations Fund LP             David W Harrold
1100 New York Avenue, N.W.                 c/o Robin E. Keller, Esq.                      RRM Miami
Suite 500, West Tower                      Hogan Lovells US LLP                           Residential ReEntry Office      BAD
Washington, D.C. 20005-3964                875 Third Ave                                  401 N Miami Avenue
Attn: Andrew N. Friedman, Esq.             New York, NY 10022-7222                        Miami, FL 33128-1830

Davis Gillett Mottern & Sims LLC           Deer Island,   LP                              Dennis Dobrinich
c/o Bob Mottern-Sky Bell                   c/o Jonathan   Spring                          3860 Dogwood Ave
1230 Peachtree St NE Ste 2445              4 Nason Hill   Lane                            Palm Beach Gardens, FL 33410-4755
Atlanta, GA 30309-7500                     Sherborn, MA   01770-1281


Douglas A. Kelley, Chapter 11 Trustee      Douglas A. Kelley, Chapter 11 Trustee          Father’s Heart Family Foundation Inc. (
Attn: James A. Rubenstein, Esq.            Attn: Terrence J. Fleming, Esq.                5155 W Quincy Ave E 102
Moss and Barnett                           4200 IDS Center                                Denver, CO 80236-3255
150 South Fifth Street, Suite 1200         80 South Eighth Street
Minneapolis, MN 55402-4129                 Minneapolis, MN 55402-2100

Frank Vennes #05123-059                    Freestone Capital Management, Inc              Fulbright & Jaworski
FPC Butner                                 701 Fifth Ave 74th Floor                       Norton Rose Fulbright US LLP
POB 1000                                   Seattle, WA 98104-7097                         RBC Plaza
Butner, NC 27509-1000                                                                     60 South Sixth St #3100
                                                                                          Minneapolis, MN 55402-1114

George & Nancy Slain                       George Novograder                              Gillett Mottern and Walker, LLP
1517 Conifer Ridge Lane                    875 N MIchigan Ave #3612                       1230 Peachtree St. NE #2445       DUP
Prescott, AZ 86303-4946                    Chicago, IL 60611-1947                         Atlanta, GA 30309
                                                                                          At. Bob Mottern - Sky Bell
                                                                                          Pete L DeMahy, Esquire 30309-7500

Golden Gate VP Absolute Return Fund, LP                                                   Golden Sun Multi-Manager Fund
c/o Michael J Cordone, Esq                                                                ATTN: Paul Flynn (Old Hill Partners)
2600 One Commerce Square                                                                  1120 Post Rd.                 BAD
Philadelphia, PA 19103-7018                                                               Darien, CT 06820-5447


Golden Sun Multi-Manager Fund LP           Guy M. Hohmann, Esq.                           HSBC USA, Inc.
Attn: Micah Waldman                        100 Congress AVe                  BAD          c/o Franck D. Chantayan
41 Traditional Ln                          18th Floor                                     Carlton Fields, PA
                                                                                                                           NEF
Loudonville NY 12211-1951                  Austin, TX 78701-4042                          525 Okeechobee Blvd., Suite 1200
                                                                                          West Palm Beach, FL 33401-6350

Holland & Knight, LLP                      JamiScott                                      JamiScott LLC
701 Brickell Ave                           c/o Leonard & Lillian Schneider                15 W 53rd St #24-B
Suite 3000                                 15 W 53rd St #24-B                             New York, NY 10019-5401
Attn: Mitchell Herr                        New York, NY 10019-5401
Miami, FL 33131-2847
Janet Bonebrake                Case 09-36379-EPK      Doc 3588
                                             Janette Bancroft            Filed 03/26/19   Page 30Bergman
                                                                                             John  of 42
13956 San Pablo Ave., Apt. 336               c/o Kurt G. Bancroft                             c/o Erika L. Morabito, Esq.
San Pablo, CA 94806-5304                     9052 SW 103 Ave                                  Foley k Lardner LLP
                                             Ocala, FL 34481-8230                             3000 K St NW, Ste 600
                                                                                              Washington, DC 20007-5111

John Daniel                                   Judith Goldsmith                                K&K Capital Management, Inc.
225 Wellington Lane                           3 Water Ln                                      8701 N. Merrill St
Cape Girardeau, MO 63701-9540                 Manhasset, NY 11030-1021                        Niles, IL 60714-1922



KBC Finance Products (Cayman Islands) Ltd.    Kaufman Rossin & Co.                            Keleen H. Beal Estate
111 Old Broad Street                          2699 S Bayshore Dr                              104 S Pecos St
London, England                               Miami, FL 33133-5486                            Midland, TX 79701-5021
EC2N 1FP


Kelly Beal                                    LAB Investments Fund, LP                        Leslie Schneider
104 S Pecos St                                ATTN: Larry Bowman                              c/o JamiScott
Midland, TX 79701-5021                        P.O. Box 620234                                 15 W 53rd St., #24-B
                                              Woodside, CA 94062-0234                         New York, NY 10019-5401


Lewis B. Freeman & Partners, Inc.             Lionheart LP                                    Lynda Beal
c/o Kenneth A. Welt, Receiver                 by and through David A, Kite, Agent             104 S Pecos St
1776 North Pine Island Road     NEF           160 N Wacker Dr, 4th Fl                         Midland, TX 79701-5021
Suite 101                                     Chicago, IL 60606-1566
Plantation, Florida 33322-5200

M. Lee Toothman                               MB Investments, LLC                             MIO Partners Inc
216 Barbados Dr                               1 N Franklin St #625                            Attn: Casey S Lipscomb
Jupiter, FL 33458-2917                        Chicago, IL 60606-3532                          Vice President-Legal and Secretary
                                                                                              245 Park Ave 13 Flr
                                                                                              New York, NY 10167-2300

Marder Investment Advisors Corp.              Mark Prevost                                    Martin Casdagli
8033 Sunset Blvd, #830                        2372 Hidden Ridge Ln                            554 E Coronado Rd
Los Angeles, CA 90046-2401                    Jasper, AL 35504-7268                           Santa Fe, NM 87505-0347



McKinsey Master Retirement Trust              Mosaic Capital Fund LLC                         Nancy Beal
c/o Robin E. Keller, Esq.                     c/o Philadelphia Financial                      104 S Pecos St
Hogan Lovells US LLP                          Attn.: John F Reilly                            Midland, TX 79701-5021
875 Third Ave                                 One Liberty Place
New York, NY 10022-7222                       1650 Market St 54th Place
                                              Philadelphia, PA 19103-7309
Nancy Dobrinich                               Nancy Hollingsworth                             NetWide Capital LLC
3860 Dogwood Ave                              30777 Riverside Ln                              P.O. Box 957
Palm Beach Gardens, FL 33410-4755             Trappe, MD 21673-1798                           Boulder, CO 80306-0957



Office of the US Trustee                      Palm Beach Finance Holdings, Inc.               Palm Beach Offshore II, Ltd
51 S.W. 1st Ave.                              c/o Lindquist & Vennum, PLLP                    Admiral Financial Center, 5th Floor
Suite 1204               NEF                  80 South Eighth Street, Ste 4200                90 Fort Street, PO Box 32021
Miami, FL 33130-1614                          Minneapolis, MN 55402-2223                      Grand Cayman KY - 1208
                                                                                              Cayman Islands
Palm Beach Offshore LTD      Case 09-36379-EPK      Doc 3588
                                           Pemco Partners,  LP      Filed 03/26/19   Page 31 ofCompany,
                                                                                        Petters  42 Inc.
Anchorage Centre, 2nd Floor                8 Lyman St, #204                             c/o Lindquist & Vennum, PLLP
PO Box 32021 SMB                           Westborough, MA 01581-1487                   80 South Eighth St, Ste 4200
Grand Cayman, Cayman Islands                                                            Minneapolis, MN 55402-2223


Prateek Mehrotra, CFA, CAIA                 Randall Linkous                             Robert Davenport
Sumnicht & Associates                       1174 SW 27 Ave                              POB 3511
W6240 Communication Ct, #1                  Boynton Beach, FL 33426-7824                Midland, TX 79702-3511
Appleton, WI 54914-8549


Robert Davenport, Jr                        Ron Priestley                               Ronald R. Peterson
104 S Pecos St                              5565 N Espina Rd                            Jenner & Block LLP
Midland, TX 79701-5021                      Tuscon, AZ 85718-5101                       353 North Clark St.
                                                                                        Chicago, IL 60654-5474


Ronald R. Peterson                          Ronald R. Peterson                          SALI Fund Services, LLC
c/ Wilkie Farr & Gallagher, LLP             c/o McDermott Will & Emery, LLP             6850 Austin Center St #300
Attn: Michael S. Schachter, Esq. BAD        Attn: Lazar P. Raynal, Esq.     BAD         Austin, TX 78731-3132
787 Seventh Ave                             227 West Monroe Street
New York, NY 10019-6099                     Chicago, IL 60606-5058

SBL-DIF                                     SSR Capital Partners, LP                    SSR Capital Partners, LP
c/o Robin E. Keller, Esq.                   c/o R. James George, Jr., Esq               c/o R. James George, Jr., Esq.
Hogan Lovells US LLP                        114 W 7th St #1100        N-WD              114 W. Seventh Street       N-WD
875 Third Ave                               Austin, TX 78701-3015                       Suite 1100
New York, NY 10022-7222                                                                 Austin, TX 78701-3015

Sage Capital Resources                      Sandra Linkous                              Sarah Stroebel, Snr Corp Counsel
c/o Temple Drummond, Esq.                   1174 SW 27 Ave                              U.S. Bank National Association
6987 East Fowler Ave                        Boynton Beach, FL 33426-7824                800 Nicollet Mall
Tampa, FL 33617-1714                                                                    Minneapolis, MN 55402-2511


Scott Schneider                             Special Situations Investment Fund, LP      Spencer Beal
c/o JamiScott                               c/o Robin Keller, Esq.                      104 S Pecos St
15 W 53rd St, #24-B                         Hogan Lovells US LLP                        Midland, TX 79701-5021
New York, NY 10019-5401                     875 Third Avenue
                                            New York, NY 10022-7222

Spencer Evans Beal Family Trust             Spring Investor Services Inc.               Spring Investor Services Inc.
104 S Pecos St                              4 Nason Hill Lane                           By Agent, Philip J. Davis, CPA
Midland, TX 79701-5021                      Sherborn, MA 01770-1281                     50 Congress St, Ste 330
                                                                                        Boston, MA 02109-4062


Sterling Management Inc.                    Steven Feder                                Strategic Stable Return Fund (ID), LP
c/o Dave Engstrom                           730 17th Street                             c/o CVP SPV LLC
14 Basswood Dr                              Suite 550                                   Attn: General Counsel
Santa Rosa Beach, FL 32459-4366             Denver, CO 80202-3539                       49 W Putnam Ave
                                                                                        Greenwich, CT 06830-5328

Strategic Stable Return Fund II, LP         Sumnicht Money Masters Fund I               Sumnicht Money Masters Fund I
c/o CVP SPV LLC                             Liquidating Trust I                         Liquidating Trust I               N-WD
Attn: General Counsel                       Cust/Ttee Nat’l Advisors Trust Co           c/o John E. Page
49 W Putnam Ave                             800 E 101st Ter Ste 300                     2385 NW Executive Center Dr. #300
Greenwich, CT 06830-5328                    Kansas City, MO 64131-5309                  Boca Raton, FL 33431-8530
Sumnicht Money Masters Fund, LPCase 09-36379-EPK      Doc 3588
                                             Table Mountain           Filed 03/26/19
                                                            Capital, LLC               Page
                                                                                          Ted32  of 42
                                                                                              Goldsmith
c/o John E. Page, Esquire        N-WD        1035 Pearl St. #400                           3 Water Ln
Shraiberg Ferrara & Landau PA                Boulder, CO 80302-5127                        Manhasset, NY 11030-1021
2385 NW Executive Center Dr. #300
Boca Raton, FL 33431-8530

The Beal Trust U/A 4/17/68                   Tradex Global Advisors                        U.S. Bank National Association
104 S Pecos St                               35 Mason St, 4th Fl                           c/o Richard G. Wilson, Esq.
Midland, TX 79701-5021                       Greenwich, CT 06830-5433                      Maslon Edeman Borman & Brand LLP
                                                                                           90 S 7th Street, Suite 3300
                                                                                           Minneapolis, MN 55402-4104

VAS Partners, LLC                            Vincent Allegra                               West Capital Management
Attn: Vincent P Allegra                      449 S Evergreen St                            1818 Market St, #3323
4401 W Roosevelt Rd                          Bensenville, IL 60106-2505                    Philadelphia, PA 19103-3655
Hillside, IL 60162-2031


Wilbur Hobgood                               Barry Mukamal CPA                             Barry E Mukamal
2189 Radnor Ct                               1 SW 3 Ave, Ste 2150                          PO Box 14183                 NEF
                                                                          NEF
North Palm Beach, FL 33408-2157              Miami, FL 33131                               Fort Lauderdale, FL 33302-4183



Barry E. Mukamal                             Barry E. Mukamal                              Boris Onefater
1 SE 3rd Ave 10th FL #2150    NEF            1000 S Federal Hwy, Ste 200    NEF            305 Madison Ave #2036         NNR
Miami, FL 33131-1716                         Fort Lauderdale, FL 33316-1237                New York, NY 10165-0027



Brett A Stillman                             Brian Cummins                                 Bruce Prevost
PC Doctor                                    Champion Legal Graphics and Video             c/o Rappaport Osborne & Rappaport PL
3300 N Palmaire Dr #407
                             NNR             306 Alcazar Ave #201                          1300 N Federal Hwy #203
                                                                          NNR                                             NNR
Pombano Beach, FL 33069-4235                 Coral Gables, FL 33134-4318                   Boca Raton, FL 33432-2848


Carolyn Robbins Manley         NNR           Catherine A Ghiglieri                         Chad P. Pugatch
Carolyn Robbins Jury Simulations, Inc        Ghiglieri & Company          NNR              RPRS, PA
1933 S Oak Haven Cir                         2300 Cypress Point West                       101 NE 3rd Ave., #1800        NEF
North Miami Beach, FL 33179-2834             Austin, TX 78746-7117                         Ft. Laud., FL 33301-1252


Christopher Flynn                            Christopher Laursen                           Daniel N. Rosen
c/o Charles W. Throckmorton                  National Economic Research Associates,        300 Avenue North #200          NNR
2525 Ponce de Leon            NEF            1255 23rd St NW            NNR                Minneapolis, MN 55425-5527
9th Floor                                    Washington, DC 20037-1169
Coral Gables, FL 33134-6039

David Harrold                                Elliot B Kula                                 Eric Rubin
c/o Rappaport Osborne & Rappaport, PL        Kula & Samson, LLP           NNR              6861 SW 196 Ave #201          NNR
1300 N Federal Hwy #203       NEF            17501 Biscayne Blvd                           Ft. Lauderdale, FL 33332-1658
Boca Raton, FL 33432-2848                    Aventura, FL 33160-4802


Gerard A McHale, Jr                          Harley Tropin                                 Hubert Thomas Wilkins III
1601 Jackson St #200          NNR            2525 Ponce de Leon, 9 Fl NNR                  Robert Hughes Associates, Inc
Ft Myers, FL 33901-2968                      Miami, FL 33134                               508 Twilight Trail #200       NNR
                                                                                           Richardson, TX 75080-8100
Ira H Holt Jr                Case 09-36379-EPK
                                           James S. Doc
                                                    Feltman3588        Filed 03/26/19   Page
                                                                                           Jay33  of 42
                                                                                               P Tarshis
Analytic Focus, LLC        NNR             600 Brickell Ave #2525         NNR               Arnstein & Lehr LLP              NNR
11467 Huebner Rd, #4200                    Miami, FL 33131-3082                             120 S. Riverside Plaza #1200
San Antonio, TX 78230-1595                                                                  Chicago, IL 60606-3910


Jeffrey H Sloman                             Jerome M Hesch                                 John Daniel
1 SE Third Ave #1820        NNR              21113 NE 38 Ave              NNR               c/o Patrick M. Mosley
Miami, FL 33131-1704                         Aventura, FL 33180-4021                        Hill Ward Henderson PA
                                                                                            101 E Kennedy Blvd, Suite 3700
                                                                                            Tampa, FL 33602-5195

John D. Eaton                                John H Genovese                                Jonathan Guy Manning
Rasco Klock Reininger       NNR              100 SE 2 St Ste 4400      NEF                  Campbells Law Firm
283 Catalonia Avenue, 2nd Floor              Miami, FL 33131-2118                           Willow House Cricket Sq
Coral Gables, FL 33134-6712                                                                 POB 884
                                                                                            Grand Cayman KY1-1103 Cayman Islands
                                                                                            George Town
Kenneth A Ralston                            Kenneth A Welt                                 Kevin O’Halloran
c/o Douglas Ralston                          Trustee Services, Inc.                         Newbridge Management, LLC    NNR
3633 Driftwood Drive                         8255 West Sunrise Boulevard
                                                                         NEF                1720 Peachtree St #425N
Long Grove, IL 60047-5235                    Suite #177                                     Atlanta, GA 30309-2449
                                             Plantation, FL 33322-5403

Leslie Roy Grossman                          Luke Dalchow                                   Lynn E Turner
9132 Vander Cove               NNR           c/o Fabian Hoffner                             Hemming Morse, LLP         NNR
Boynton Beach, FL 33473-4994                 310 4th Ave South                              725 S Figueroa St #2950
                                             Suite 5010                                     Los Angeles, CA 90017-5474
                                             Minneapolis, MN 55415-1053

Marc Hurwitz                                 Marie Ashton                                   Michael Lesser
Crossroads Investigations, Inc.              c/o Helen Chaitman                             68 Mountainview Rd               NNR
                                                                          NEF
1835 NE Miami Gardens Dr #547 NNR            45 Broadway                                    Millburn, NJ 07041-1532
North Miami Beach, FL 33179-5035             New York, NY 10006-3007


Michael R Slade                              Michael S Budwick Esq                          Michelle Harrold
Callaway & Price Inc                         200 S Biscayne Blvd # 3200 NEF                 c/o Furr and Cohen, P.A.       NEF
1639 Forum Pl #5               NNR           Miami, FL 33131-5323                           2255 Glades Road
West Palm Beach, FL 33401-2330                                                              Suite 337W
                                                                                            Boca Raton, FL 33431-7379

Nancy B Rapoport                             Patrick M. Mosley                              Paul A Avron Esq.
530 Farrington Court           NNR           Hill Ward Henderson                            One Town Center Road, Ste. 301 NEF
Las Vegas, NV 89123-0622                     101 E. Kennedy Blvd., Suite 3700               Boca Raton, FL 33486-1014
                                             Tampa, FL 33602-5195


Paul Steven Singerman Esq                    Peter Hagan                                    Richard Painter
1450 Brickell Ave #1900        NEF           Berkeley Research Group                        7128 Mark Terrace Dr             NNR
Miami, FL 33131-3453                         2200 Powell St., Ste. 1200      NNR            Edina, MN 55439-1628
                                             Emeryville, CA 94608-1833


Sharon Brown-Hruska                          Soneet R Kapila                                Stephen Williams
National Economic Research Associates        Kapila & Company                               59 Damonte Ranch Pkwy #3360
c/o Michael Budwick                          1000 S Federal Hwy #200       NEF              Reno, NV 89521-1907
Meland Russsin & Budwick P.A. NNR            Ft. Lauderdale, FL 33316-1237
200 S. Biscayne Blvd, Ste 3200
Miami, FL 33131-5323
Steven Bakaysa             Case 09-36379-EPK
                                         Steven I Doc
                                                  Fried 3588          Filed 03/26/19   Page 34 of
                                                                                          Wilbur    42
                                                                                                 Hobgood
                                                                       NNR                                            DUP
2251 Wigwam Pkwy #1026                     4400 Bayou Blvd #6                              2189 Radnor Court
Hendesron, NV 89074-6235                   Pensacola, FL 32503-1905                        North Palm Beach, FL 33408-2157
Label Matrix for local noticingCase 09-36379-EPK      Docas3588
                                             Geoff Varga,    LiquidatorFiled 03/26/19    Page 35Beach
                                                                                            Palm  of 42
                                                                                                      Finance II, L.P.
113C-9                                       c/o Robin J. Rubens                             3601 PGA Blvd
Case 09-36396-EPK                            201 S Biscayne Blvd 34 Fl      NEF              Suite 301                      NNR
Southern District of Florida                 Miami, FL 33131-4332                            Palm Beach Gardens, FL 33410-2712
West Palm Beach
Wed Feb 20 16:23:22 EST 2019
US Trust, Co-Trustee of the Maxine B Adler T ARIS Capital Management                         ARIS Multi-Strategy Fund, LP
5200 Town Center Road #500                   200 Biscayne Blvd. Way, # 4902    DUP           Aris Capital Management
                                  BAD
Boca Raton, FL 33486-1018                    Miami, FL 33131-2165                            200 Biscayne Blvd. Way, # 4902
                                                                                             Miami, FL 33131-2165


Agile Safety Fund (Master Fund)               Agile Safety Variable Fund, L.P.               Alton Opitz
730 17th Street                               730 17th Street                                144 Newhaven Ln                PBFP
Suite 550                         PBFP        Suite 550                        PBFP          Butler, PA 16001-7910
Denver, CO 80202-3539                         Denver, CO 80202-3539


Barnett Capital Ltd.                          Barry Beal                                     BayRoc Associates LLC
450 Skokie Blvd, #604                         104 S Pecos St                   PBFP          c/o JamiScott LLC
                                                                                                                              PBFP
Northbrook, IL 60062-7914                     Midland, TX 79701-5021                         15 West 53rd St #24-B
                                                                                             New York NY 10019-5401


Blackpool Absolute Return Fund, LLC           Blackpool Partners, LLC                        Bruce Prevost #15810-041
c/o John E. Page, Esquire                     c/o John E. Page, Esquire        N-WD          9595 West Quincy Avenue          N-WD
Shraiberg, Ferrara & Landau, P.A.
                                   N-WD       Shraiberg, Ferrara & Landau, P.A.              Littleton, CO 80123-1159
2385 N.W. Executive Center Drive, #           2385 N.W. Executive Center Drive, #
Boca Raton, Florida 33431-8579                Boca Raton, Florida 33431-8579

Centermark Asset Management                   Clarridge Associates LLC                       Cohen Milstein Sellers & Toll, PLLC
21320 Baltic Dr                               c/o JamiScott LLC                              1100 New York Avenue, N.W.
Cornelius, NC 28031-6425                      15 West 53rd St #24-B                          Suite 500, West Tower          PBFP
                                              New York NY 10019-5401                         Washington, D.C. 20005-3964
                                                                                             Attn: Andrew N. Friedman, Esq.

Compass Offshore Special Situations, PCC      David Harrold                                  Douglas A. Kelley, Chapter 11 Trustee
c/o Compass ITV LLC                           RRM Miami                                      Attn: James A. Rubenstein, Esq.
245 Park Ave FL 13                            Residential ReEntry Office    BAD              4800 Wells Fargo Center           PBFP
New York, NY 10167-2300                       401 N Miami Avenue                             90 South Seventh Street
                                              Miami, FL 33128-1830                           Minneapolis, MN 55402-3903

Douglas A. Kelley, Chapter 11 Trustee         Frank Vennes #05123-059                        Fulbright & Jaworski
Attn: Terrence J. Fleming, Esq.               FPC Butner                   PBFP              Norton Rose Fulgright US LLP
4200 IDS Center                               POB 1000                                       RBC Plaza                        PBFP
                                   PBFP
80 South Eighth Street                        Butner NC 27509-1000                           80 South Sixth Stt
Minneapolis, MN 55402-2100                                                                   Minneapolis, MN 55402

Genesis Capital                               Geoffrey Varga and Neil Morris                 Gillett Mottern and Walker LLP
Attention: Mike Dubinsky                      Joint Liquidators of Palm Beach Offshore       1230 Peachtree Street NE #2445
7191 Wagner Way NW, Suite 302                 c/o Mark W. Eckard, Esq.                       Atlanta, GA 30309               PBFP
Gig Harbor, WA 98335-6909                     1201 N. Market Street, Suite 1500              Attn: Bob Mottern - Sky Bell
                                              Wilmington, DE 19801-1163                      Pete L. DeMahy, Esquire 30309-7500

Golden Sun Capital Management                 Golden Sun Multi-Manager Fund, LP              Guardian Capital, LLC
ATTN: Keith Wellner (Old Hill Partners)       Attn: Micah Waldman             PBFP           3018 Devon Road
1120 Post Rd.                                 41 Traditional Lane                            Durham, NC 27707-4544
Darien, CT 06820-5447         PBFP            Loudonville, NY 12211-1951
Guy M. Hohmann, Esq.      Case 09-36379-EPK
                                        HSBC USA,Doc
                                                  INC. 3588 Filed 03/26/19            Page 36USA,
                                                                                         HSBC  of Inc.
                                                                                                  42
100 Congress Ave      BAD               c/o Franck D. Chantayan          NEF              HSBC Alternative Fund Services
18th Floor                              Carlton Fields, P.A.                              330 Madison Ave, 5th Floor
Austin, TX 78701-4042                   525 Okeechobee Blvd., Suite 1200                  New York, NY 10017-5042
                                        West Palm Beach, FL 33401-6350

Hillcrest Properties, c/o Stephen Willia   Holland & Knight, LLP                          James Corydon
59 Damonte Ranch Pkwy, #B-360              701 Brickell Ave                               6650 N Tower Circle Dr
Reno, NV 89521-1907                        Suite 3000                       PBFP          Lincolnwood, IL 60712-3218
                                           Attn: Mitchell Herr
                                           Miami, FL 33131-2847

Jamiscott, LLC                             Jamiscott, LLC, c/o Leonard & Lillian Sc       John Daniel
                                                                                                                     PBFP
15 W 53 St, #24-B           PBFP           1089 S Ocean Blvd                              225 Wellington Ln
New York, NY 10019-5401                    Palm Beach, FL 33480-4932                      Cape Girardeau, MO 63701-9540



Judith Goldsmith                           Kaufman Rossin & Co.                           Kenneth A. Ralston
3 Water Ln               PBFP              2699 S Bayshore Dr                             c/o John E. Page, Esquire         N-WD
                                                                             PBFP
Manhasset, NY 11030-1021                   Miami, FL 33133-5486                           Shraiberg, Ferrara & Landau, P.A.
                                                                                          2385 N.W. Executive Center Drive, #
                                                                                          Boca Raton, Florida 33431-8579

Kenneth Ralston                            Kenneth Ralston                                LAB Investments Fund, LP
1008 Mackenzie Pl                          c/o John E. Page, Esquire        N-WD          1875 S Grant St, #600            PBFP
Wheaton, IL 60187-3333                     Shraiberg, Ferrara & Landau, P.A.              San Mateo, CA 94402-7013
                                           2385 N.W. Executive Center Drive, #
                                           Boca Raton, Florida 33431-8579

Laulima Partners, LP                       Leslie Schneider                               Lewis B. Freeman & Partners, Inc.
c/o Quish & Complany, LLC                  c/o JamiScott LLC             PBFP             c/o Kenneth A. Welt, Receiver
Attn: Mariah Quish                         15 West 53rd St #24-B                          1776 North Pine Island Road       NEF
1123 Spruce Street, Suite 303              New York NY 10019-5401                         Suite 102
Boulder, CO 80302-4001                                                                    Plantation, Florida 33322-5200

Lynn E Maynard Gollin                      Marder Investment Advisors Corp.               Maxine Adler
Godron & Reese LLP              BAD        8033 Sunset Blvd, #830           PBFP          109 Los Patios               PBFP
200 S Biscayne Blvd #4300                  Los Angeles, CA 90046-2401                     Los Gatos, CA 95032-1127
Miami FL 33131-2362


Maxine Adler                PBFP           McKinsey Master Retirement Trust               Mosaic Capital Fund LLC
c/o US Trust/Bank of America and Patrici   c/o Robin Keller, Esq.                         c/o Philadelphia Financial
150 E. Palmetto Park Road, Suite 200       Hogan Lovells US LLP                           attn: John F. Reilly           PBFP
Boca Raton, FL 33432-4831                  875 Third Avenue             PBFP              One Liberty Place
                                           New York, NY 10022-7222                        1650 Market St 54th Pl
                                                                                          Philadelphia, PA 19103-7309
Ocean Gate Capital Management, LP          Office of the US Trustee                       Palm Beach Finance Holdings, Inc.
5 Sewall Street                            51 S.W. 1st Ave.         NEF                   c/o Lindquist & Vennum, PLLP      PBFP
Marblehead, MA 01945-3396                  Suite 1204                                     80 South Eighth Street, Ste 4200
                                           Miami, FL 33130-1614                           Minneapolis, MN 55402-2223


Palm Beach Offshore II, Ltd.               Palm Beach Offshore, Ltd.                      Pemco Partners, LP
Admiral Financial Center, 5th Floor        Anchorage Centre, 2nd Floor                    8 Lyman St, #204                  PBFP
90 Fort Street, PO Box 32021               PO Box 32021 SMB                               Westborough, MA 01581-1487
Grand Cayman KY-1208          PBFP         Grand Cayman              PBFP
Cayman Islands                             Cayman Islands
Pete L Demahy                Case 09-36379-EPK      Doc 3588
                                           Petters Company, Inc. Filed 03/26/19       Page 37 ofFamily
                                                                                         Quantum  42 Office Group, LLC
                            BAD
150 Alhambra Cir PH                        c/o Lindquist & Vennum, PLLP     PBFP          6619 S Dixie Hwy #251
Coral Gables, FL 33134-4505                80 South Eighth Street, Ste 4200               Miami, FL 33143-7919
                                           Minneapolis, MN 55402-2223


Raymond Feldman                            Raymond G. Feldman Family Ventures, L.P.       Ronald R. Peterson
4644 Balboa Ave                            c/o John E. Page, Esquire                      Jenner & Block LLP            PBFP
Encino, CA 91316-4105                      Shraiberg, Ferrara & Landau, P.A. N-WD         353 North Clark St.
                                           2385 N.W. Executive Center Drive, #            Chicago, IL 60654-5474
                                           Boca Raton, Florida 33431-8579

Ronald R. Peterson                         Ronald R. Peterson                             SSR Capital Management LLC
c/ Wilkie Farr & Gallagher, LLP            c/o McDermott Will & Emery, LLP                CVP SPY LLC
Attn: Michael S. Schachter, Esq. BAD       Attn: Lazar P. Raynal, Esq. BAD                ATTN: General Counsel
787 Seventh Ave                            227 West Monroe Street                         49 West Putnam Avenue
New York, NY 10019-6099                    Chicago, IL 60606-5058                         Greenwich, CT 06830-5328

SSR Capital Partners, LP                   Santa Barbara Investment Capital               Scotia Capital
c/o R. James George, Jr., Esq.             327 Los Cerros                                 The Bank of Nova Scotia
114 W. Seventh Street          PBFP        San Luis Obispo CA 93405-1272                  40 King St W
Suite 1100                                                                                P.O. Box 4085, Station A
Austin, TX 78701-3015                                                                     Toronto, Ontario M5W 2X6 Canada

Scott Schneider                            Select Access Management                       Special Olympics
c/o JamiScott LLC                          15 Valley Dr                                   Northern California, Inc
15 West 53rd St #24-B      PBFP            Greenwich, CT 06831-5205                       Attn: Rebecca Thompson, General Counsel
New York NY 10019-5401                                                                    3480 Buskirk Ave #340
                                                                                          Pleasant Hill, CA 94523-4382

Steven Feder                               Strategic Stable Return Fund (ID), LP          Strategic Stable Return Fund II, LP
730 17th Street                            c/o R. James George, Jr., Esq.                 c/o J. James George, Jr., Esq.
Suite 550                 PBFP             114 W. Seventh Street                          114 W. Seventh Street
Denver, CO 80202-3539                      Suite 1100                   PBFP              Suite 1100                PBFP
                                           Austin, TX 78701-3015                          Austin, TX 78701-3015

Strategic Stable Return Fund, II, LP       Table Mountain Capital, LLC                    Ted Goldsmith
c/o R. James George, Jr., Esq.             850 Quince Ave                                 3 Water Ln               PBFP
114 W. Seventh Street                      Boulder, Co 80304-0746      PBFP               Manhasset, NY 11030-1021
                           PBFP
Suite 1100
Austin, TX 78701-3015

Thomas J Ginley Life Insurance Trust       U.S. Bank Natl Assoc                           U.S. Trust and Patricia Scwab
c/o Julie Elizabeth Hough                  c/o Richard G Wilson, Esq PBFP                 Successor Trustees, TUA Maxine B Adler
2450 Hollywood Blvd #706     PBFP          90 S 7 St #3300                                POB 842056
Hollywood, FL 33020-6628                   Minneapolis, MN 55402-4104                     Dallas, TX 75284-2056


UC Davis Foundation                        UC Davis School of Veterinary Medicine         US Trust, Co-Trustee of the Maxine B Adler T
ATTN: Colleen Oys                          Office of the Dean - Development               1 Town Center Road, Suite 701
Center / 2nd Floor                         One Shields Avenue                             Boca Raton, FL 33486-1040
One Shields Avenue                         Davis, CA 95616-5270
Davis, CA 95616-5270

Umbach Financial Group, LLC                Zimmer Lucas Capital                           Barry E Mukamal
525 South Flagler Drive, #100              PO Box 238                                     PO Box 14183                 NEF
West Palm Beach, FL 33401-5932             Florham Park, NJ 07932-0238                    Fort Lauderdale, FL 33302-4183
Patricia Schwab, Co-Trustee of Case   09-36379-EPK
                               the Maxine B             DocEsq.
                                               Paul A Avron   3588 Filed 03/26/19   Page 38Steven
                                                                                       Paul  of 42Singerman Esq
1511 NE 57 Ct                                  One Town Center Road, Ste. 301 NEF       1450 Brickell Ave #1900   NEF
Ft Lauderdale, FL 33334-5976                   Boca Raton, FL 33486-1014                Miami, FL 33131-3453



Wilbur Hobgood
2189 Radnor Court               PBFP
North Palm Beach, FL 33408-2157
              Case
ADDITIONAL (ADDL) for09-36379-EPK       Doc
                      both cases: 09-36379   3588
                                           and       Filed
                                               09-36396    03/26/19
                                                        – Updated    Page
                                                                  March      39 of 42
                                                                        26, 2019
James L. Volling, Esquire                         Deutsche Bank AG Dublin
2200 Wells Fargo Center                           C/O Fund Service Operations
90 South Seventh Street                           East Point Business Park
Minneapolis, MN 55402-3901                        Dublin 3
                                                  Dublin
                                                  Ireland

Edwin G. Schallert, Esquire                       Ron Robertson, President
Debevoise & Plimpton LLP                          Strategic Capital Group
919 Third Avenue                                  7191 Wagner Way NW, Suite 302
New York, NY 10022                                Gig Harbor, WA 98335

Andrew P. O’Brien, Esquire                        Global Securities Services
U.S. Securities and Exchange Commission Chicago   2600 Airport Business Park
Regional Office                                   Kinsale Road
175 West Jackson Blvd., Suite 900                 Co.Cork
Chicago, IL 60604                                 Ireland

Internal Revenue Service                          Sage Capital Resources
PO Box 7346                                       c/o Temple Drummond, Esq.
Philadelphia, PA 19101-7346                       6987 East Fowler Ave
                                                  Tampa, FL 33617

Michael R. Band, Esquire                          Peggy Adams Animal Rescue League of the Palm
Band Law Firm                                     Beaches, Inc.
169 East Flagler Street                           c/o Andrew Helgesen, Esq.
Suite 1200                                        11380 Prosperity Farms Road, Suite 201
Miami, FL 33131                                   Palm Beach Gardens, FL 33410

Bear Stearns Capital Markets, Inc.                Deutsche Bank (Cayman) Ltd
c/o Mark W. Page, Esquire                         c/o Deutsche International Trust Corporation
Kelley Drye & Warren LLP                          Mauritius Limited
333 West Wacker Drive                             Level 5 Altima Building,
26th Floor                                        56 Ebene Cybercity
Chicago, IL 60606                                 Mauritius

KAT TNR, Inc.                                     AVDA (Aid to Victims of Domestic Violence)
17600 Wagon Wheel Drive                           P.O. Box 6161
Boca Raton, FL 33496                              Delray Beach, FL 33482
Contact: Phyllis Toon, President                  Contact: Pamela A. O'Brien, Executive Director

Town Cats                                         Special Olympics Florida
P.O. Box 1828                                     1915 Don Wickham Drive
Morgan Hill, CA 95038                             Clermont, FL 34711
Contact: Rosemary Mirko, Principal                Contact: Larry Daniel, VP of Direct Marketing

Next Door Solutions to Domestic Violence          Eden Rock Capital Management
234 E. Gish Road, Suite 200                       50 Curzon Street
San Jose, CA 95112                                London W1J 7UW
Contact: Kathleen Krenek, Executive Director      United Kingdom

Aaron M. Dorfner, Esq.                            David C. Cimo, Esquire
Cotton Bledso et al.                              Genovese Joblove & Battista, P.A.
500 W. Illinois Ste. 300                          100 Southeast Second Street, 44th Floor
Midland, TX 79701                                 Miami, Florida 33131

                                                                    COMPOSITE EXHIBIT 4
                    Case 09-36379-EPK   Doc 3588    Filed 03/26/19         Page 40 of 42

Harvest Investments LP                      Eric N. Assouline, Esq.
c/o Deer Island, LP                         Assouline & Berlowe, P.A.
Red Bird Farm                               213 E. Sheridan Street
89 Nason Hill Rd                            Suite 3
Sherborn, MA 01770-1233                     Dania Beach, FL 33004

Thomas F. Miller, Esq.                      HSBC USA, Inc.
Thomas F. Miller, P.A.                      Phillips Lytle LLP
1000 Superior Blvd., Suite 303              Attn: Angela Z. Miller, Esq.
Wayzata, MN 55391-1873                      3400 HSBC Center
                                            Buffalo, NY 14203
ABR Capital, LLC                            The Gantcher Group
c/o Alan B. Rosenthal                       c/o Nathan Gantcher
4645 Delafield Ave                          EXOP Capital, LLC
Riverdale, NY 10471                         767 Third Ave, 16 FL
                                            New York, NY 10017

Harborlight Capital Management, LLC         Thomas Sandlow / Tremont Group Holdings, Inc.
8305 Gunn Hwy                               305 Riverside Dr, Apt 7A
Tampa, FL 33626-1608                        New York, NY 10025-5214

Lionheart, LP                               Nancy Mishkin / Mondiale Partners
by and through Robert A. Mandel, GP         211 E 53rd St, Apt 12-D
8383 Wilshire Blvd., # 400                  New York, NY 10022-4807
Beverly Hills, CA 90211

                                            Lionheart, L.P.
Frank Carruth                               Craig H. Averch, Esq.
c/o Linda Carruth Strugar                   Shiva Delrahim, Esq.
240 Summa St                                White & Case LLP
West Palm Beach, FL 33405-4718              555South Flower Street, Suite 2700
                                            Los Angeles, CA 90071-2433

Second City Alternatives                    Blackpool Partners, LLC
c/o Premier Advisors Fund, LLC              Attn: Mr. Douglas Ralston
801 Park Ave                                318 W. Half Day Road, Suite 291
Wilmette, IL 60091                          Buffalo Grove, IL 60089
Blackpool Absolute Return Fund, LLC         Robert J. Malionek, Esq.
Attn: Mr. Douglas Ralston                   Latham & Watkins, LLP
318 W. Half Day Road, Suite 291             885 Third Avenue
Buffalo Grove, IL 60089                     New York, NY 10022-4834

Miles N. Ruthberg, Esq.                     Thomas R. Manisero, Esq.
Latham & Watkins, LLP                       Wilson Elser Moskowitz Edelman & Dicker LLP
885 Third Avenue                            1133 Westchester Avenue
New York, NY 10022-4834                     White Plains, NY 10604

PENSCO Trust Company                        Alice Pugliese
FBO George C. Slain IRA                     1644 Oak Berry Circle
P.O. Box 173859                             Wellington, FL 33414
Denver, CO 80217-3859
              Case
ADDITIONAL (ADDL) for09-36379-EPK       Doc
                      both cases: 09-36379   3588
                                           and       Filed
                                               09-36396    03/26/19
                                                        – Updated    Page
                                                                  March      41 of 42
                                                                        26, 2019
Fleming Financial Services                      Barbara Bluhm
514 S Main Street                               189 E Lake Shore Drive
Suite A                                         Suite 19
Bel Air, MD 21014                               Chicago, IL 60611

Keith Rudman                                    Lee S. Shalov, Esq.
PO Box 249                                      McLaughlin & Stern, LLP
Tuckasegee, NC 28783                            260 Madison Avenue
                                                New York, NY 10016-2404

ABN Amro Retained FS (IOM) Limited              Thomas G. Ciarlone, Esq.
First Floor, Jubilee Buildings                  Kane Russell Coleman & Logan PC
Victoria Street, Douglas                        5051 Westheimer Road
Isle of Man                                     10th Floor
Isle of Man, IM1 2SH                            Houston, TX 77056

ABN Amro Custodial Services (Ireland) Limited   Sky Bell Select, LP
2nd Floor, 1-2 Victoria Buildings,              c/o David Gillett Mottern & Sims, LLC
Haddington Road,                                545 Dutch Valley Road, Suite A
Dublin 4, D04 XN32                              Atlanta, GA 30324
Ireland
                                                Attention: Robert J. Mottern


Armadillo Partners LLC                          Sky Bell Select, LP
Michael Weprin, Manager                         c/o Davis Gillett Mottern & Sims, LLC
411 Walnut Street, Suite 13637                  545 Dutch Valley Road, Suite A
Green Cove Springs, FL 32043                    Atlanta, GA 30324
                                                Attention: Robert J. Mottern

ADDITIONAL VIA EMAIL (ADDL-E)
GMB Capital Management by Email: kanderson@gmbcapital.com
Harvest Investments LP by Email: jonathan@springonline.net
Harborlight Capital Management, LLC by Email: dean@harborlightcapital.com
                  Case 09-36379-EPK       Doc 3588     Filed 03/26/19   Page 42 of 42



NOTES (FOR OUR USE ONLY

  •   Armadillo Partners LLC
      Michael Weprin, Manager
      411 Walnut Street, Suite 13637
      Green Cove Springs, FL 32043

      Added per email from Mark C. Parisi dated 10/15/18

  •   Sky Bell Select, LP
      c/o Davis Gillett Mottern & Sims, LLC
      545 Dutch Valley Road, Suite A
      Atlanta, GA 30324
      Attention: Robert J. Mottern

      Added as a courtesy. We filed a Notice of Change of Address but matrix was not updated.
